         Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 1 of 112 PageID 11019




                                     EXHIBIT LIST
                                   UNITED STATES DISTRICT COURT                              4
                                    MIDDLE DISTRICT OF FLORIDA
                                          TAMPA DIVISION


                                                       Case No.: 8:19-cv-00448-VMC
    SECURITIES AND EXCHANGE
    COMMISSION,
                                                          Trial
                   Plaintiff,
                                                       PLAINTIFF’S EXHIBITS
    v.

    SPARTAN SECURITIES GROUP, LTD.,
    ISLAND CAPITAL MANAGEMENT LLC,
    CARL E. DILLEY, MICAH J. ELDRED, and
    DAVID D. LOPEZ,

                   Defendant.



                                                                  Objections /
     Exhibit        Date          Date                             Stipulated
     Number       Identified    Admitted      Sponsoring Witness Admissions   1
                                                                                  Description of Exhibit
                                                                                  0F




         PX-1                                                    A; R; H; CW    Cover Letter in Response to
                                                                                       Subpoena (IT Ex 5)

         PX-2                                                       A; R; H; CW        Emails between Anna
                                                                                       Williams, Diane Harrison
                                                                                       and Catherine Bradaick (IT
                                                                                       Ex 6)
         PX-3                                                       A; R; H; CW        2/3/14 Board Consent of
                                                                                       Purplereal.com (IT Ex 7)

         PX-4                                                       A; R; H; CW        Purplereal Form 10-Q
                                                                                       6/30/14 (IT Ex 10)

         PX-5                                                       *S                 Subscription Agreement (IT
                                                                                       Ex 11)




1
 A = Authenticity/Foundation; R = Relevance; H = Hearsay; UP = Unduly Prejudicial; MiL = Subject to Existing
Motion in Limine; CE = Character Evidence; Comp. = Improper Evidence of Compromise or Negotiations; I =
Incomplete under Rule 106; CW = Cumulative/Waste of Time. *S = Stipulated.
   Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 2 of 112 PageID 11020
    PX-6                                                       A; R; H         Purplereal Shareholder Data
                                                                               Spreadsheet (IT Ex 12)




EXHIBIT LIST – Continuation Sheet


                                                                Objections /
  Exhibit       Date            Date                             Stipulated
  Number      Identified      Admitted   Sponsoring Witness     Admissions        Description of Exhibit
    PX-7                                                    A; R; H              Purplereal Balance Sheet
                                                                                 9/3/14 (IT Ex 13)
    PX-8                                                     *S                  Purplereal Form S-1/A
                                                                                 7/1/14 (IT Ex 14, Depo
   Joint 83                                                                      Ex 63)
    PX-9                                                     A; R; H; CW         Bradaick Letter Response
                                                                                 to Subpoena (IT Ex 17)

   PX-10                                                     A; R; H             Purplereal Subscription
                                                                                 Agreement signed by
                                                                                 Bradaick 1/16/14 (IT Ex
                                                                                 19)
   PX-11                                                     A; R; H             Email Exchange between
                                                                                 Bradaick and Harrison re
                                                                                 Strauser Certificate (IT
                                                                                 Ex 20)

   PX-12                                                     A; H; I             8/22/14 Email exchange
                                                                                 between Micah Eldred to
                                                                                 Daniels and Harrison cc
                                                                                 Taylor Zajonc re
                                                                                 Purplereal (IT Ex 21)
   PX-13                                                     A; R; H; I          Email composite re
                                                                                 Purplereal S-1/A filing
                                                                                 (IT Ex 22)

   PX-14                                                     A; R; H             7/16/14 Email exchange
                                                                                 between Harrison and
                                                                                 Bradaick re Completed
                                                                                 TA Agreement (IT Ex
                                                                                 23)

   PX-15                                                     A; R; H; CW         1/2/13 Letter from
                                                                                 Harrison to FINRA re
                                                                                 Sichuan Leaders
                                                                                 Petrochemical Company
                                                                                 FKA Quality WallBeds,
                                                                                 Inc. (IT Ex 24)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 3 of 112 PageID 11021
PX-16                                              A; H           Quality WallBeds
                                                                  9/20/12 Form S-1/A (IT
                                                                  Ex 25)
PX-17                                              A; R; H        10/24/12 Email exchange
                                                                  between Bradaick and
                                                                  Greg Deck re AF Ocean
                                                                  Investment Management
                                                                  Co. (IT Ex 27)
PX-18                                              A; R; H; CW    10/24/12 Email exchange
                                                                  between Harrison and
                                                                  Bradaick re Quality
                                                                  WallBeds Shareholder
                                                                  List (IT Ex 28)

PX-19                                              A; R; H; CW    11/14/12 Email exchange
                                                                  between Harrison and
                                                                  Bradaick re Quality
                                                                  WallBeds offer (IT Ex
                                                                  29)

PX-20                                              A; R; H; CW    12/4/12 Email exchange
                                                                  between Daniels,
                                                                  Bradaick and Tina
                                                                  Donnelly re QWBI (IT
                                                                  Ex 30)
PX-21                                              A; R; H; CW    12/12 Email exchange
                                                                  between Harrison and
                                                                  Bradaick re QWB listing
                                                                  agreement (IT Ex 31)

PX-22                                              A; R; H; CW    12/13/12 Bradaick’s
                                                                  resignation as President
                                                                  and Director of Quality
                                                                  Wallbeds (IT Ex 32)

PX-23                                              A; R; H; CW    1/13/13 Email exchange
                                                                  between Daniels,
                                                                  Bradaick and Fan re
                                                                  QWB transfer of shares
                                                                  (IT Ex 33)
PX-24                                              A; R; H; CW    8/1/13 Email from
                                                                  Andy’s Assistant to
                                                                  Bradaick re Diane and
                                                                  Gary’s resignation from
                                                                  SLPC and help with
                                                                  another shell (IT Ex 34)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 4 of 112 PageID 11022
PX-25                                              A; R; H; CW    5/10/12 Letter from
                                                                  Bradaick to Joel Beetham
                                                                  re Offer to Purchase
                                                                  Units of Common Stock
                                                                  in Top to Bottom (IT Ex
                                                                  35)
PX-26                                              A; R; H; CW    5/30/12 Buyer’s Closing
                                                                  Statement Top to Bottom
                                                                  Pressure Washing (IT Ex
                                                                  36)
PX-27                                              A; H;          Top to Bottom Pressure
                                                                  Washing Shareholder
                                                                  Information (IT Ex 37)

PX-28                                              A; R; H; CW    1/30/13 Letter from
                                                                  Douglas Zolla to SEC re
                                                                  Top to Bottom Pressure
                                                                  Washing pre-effective
                                                                  Amendment 2 to Form S-
                                                                  1 (IT Ex 38)
PX-29                                              A; R; H; CW    2/12/13 Letter from
                                                                  Douglas Zolla to SEC re
                                                                  Top to Bottom pre-
                                                                  effective Amendment 2
                                                                  to Form S-1 filed 2/13/13
                                                                  (IT Ex 39)

PX-30                                              A; R; H; CW    7/21/13 Email from
                                                                  Bradaick to Fan re
                                                                  Accountant Bills all
                                                                  companies (IT Ex 40)

PX-31                                              A; R; H; CW    9/18/13 Email from
                                                                  Daniels to
                                                                  Catherine@afocean.com
                                                                  re TTB Share Issuance
                                                                  attaching Board of
                                                                  Director consents (IT Ex
                                                                  41)
PX-32                                              A; H            9/20/13 Letter from
                                                                  Daniels to Zajonc at
                                                                  Spartan Securities re Top
                                                                  to Bottom Common
                                                                  Stock response to FINRA
                                                                  inquiry (IT Ex 42)

PX-33                                              A; R; H; CW    3/18/14 Email from
                                                                  Harrison to Bradaick re
                                                                  Top to Bottom Pressure
                                                                  Washing (IT Ex 43)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 5 of 112 PageID 11023
PX-34                                              A; R; H; CW    4/10/14 Email from Fan
                                                                  to Harrison re TOPW
                                                                  Sale of Assets (IT Ex 44)

PX-35                                              A; R; H; CW;   9/8/14 Letter from
                                                                  PurpleReal (Harrison) to
                                                                  SEC in response to
                                                                  subpoena (IT Ex 47)

PX-36                                              A; R; H; CW    1/9/14 Email exchange
                                                                  between
                                                                  tina@afocean.com and
                                                                  Charles Klein re
                                                                  PurpleReal attaching
                                                                  2013 Engagement Letter
                                                                  (IT Ex 48)

PX-37                                              A; R; H; CW    PurpleReal Board of
                                                                  Director 1/14/14 Meeting
                                                                  Minutes (IT Ex 49)
PX-38                                              A; R; H; CW    3/4/14 Letter from
                                                                  Harrison to PurpleReal
                                                                  Board of Directors re
                                                                  Form S-1 (IT Ex 50)

PX-39                                              A; R; H; CW    2/12/-16/14 Email
                                                                  exchange between
                                                                  Lynnette Harrison and
                                                                  Harrison re PurpleReal
                                                                  (IT Ex 51)

PX-40                                              A; R; H; CW    4/2/14 Letter from SEC
                                                                  to Harrison at PurpleReal
                                                                  re 3/14/14 Form S-1 (IT
                                                                  Ex 53)
PX-41                                              A; R; H; CW    4/9/14 Letter from
                                                                  Harrison to SEC re
                                                                  PurpleReal First
                                                                  Amendment to Form S-1
                                                                  filed 8/27/12 (IT Ex 54)
PX-42                                              A; H           7/23/14 Email exchange
                                                                  between Harrison and
                                                                  Ervin Haskaj re
                                                                  PurpleReal Island Stock
                                                                  Transfer set up
                                                                  documents (IT Ex 55)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 6 of 112 PageID 11024
PX-43                                              A; R; H; CW    8/7/14 Letter from
                                                                  Harrison (PurpleReal) to
                                                                  DKM Certified Public
                                                                  Accountants re financial
                                                                  information (IT Ex 56)

PX-44                                              A; R; H; CW    10Q Certification of John
                                                                  Paquette CEO of Dinello
                                                                  Restaurant (Ex 31 Sec
                                                                  302 Cert) (IT Ex 57)

PX-45                                              A; R; H; CW    8/7/13 Sichuan Leaders
                                                                  Petrochemical Company
                                                                  Form 8-K/A (IT Ex 58)
PX-46                                              A; R; H; CW    10/9/13 Letter from
                                                                  Harrison to Top to
                                                                  Bottom Pressure
                                                                  Washing Board of
                                                                  Directors re Applicability
                                                                  of Rule 144(i) (IT Ex 59)
PX-47                                              A; R; H; CW    5/19/14 Email from
                                                                  Alvin Mirman to Chris
                                                                  Conley re Subscription
                                                                  Agreement (IT Ex 83)

PX-48                                              A; R; H; CW    Mullins and First Xeris
                                                                  response to subpoena (IT
                                                                  Ex 85)
PX-49                                              A; R; H; CW    3/21/13 Minutes of
                                                                  Organizational Meeting
                                                                  of Directors of First
                                                                  Xeris Corp. (IT Ex 86)

PX-50                                              A; R; H; CW    3/21/13 First Xeris Board
                                                                  of Directors Resolution
                                                                  Authorizing Issuance of
                                                                  9,000,000 of Common
                                                                  Stock to David Mullins
                                                                  (IT Ex 87)
PX-51                                              A; R; H; CW    3/21/13 First Xeris
                                                                  Resolution Authorizing
                                                                  3,000,000 shares of
                                                                  common stock for
                                                                  offering to the public (IT
                                                                  Ex 88)
PX-52                                              A; H           First Xeris Form S-1/A
                                                                  Amendment 4 (IT Ex 89)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 7 of 112 PageID 11025
PX-53                                              A; H           Shareholder List (IT Ex
                                                                  90)
PX-54                                              A; H; I; CW    15c2-11 Listing
                                                                  Application. First Xeris
                                                                  (IT Ex 91)

PX-55                                              A; H           First Xeris Shareholder
                                                                  Relationship to Solicitor
                                                                  David Mullins (IT Ex 92)

PX-56                                              *S             First Xeris Subscription
                                                                  Agreement Signature
                                                                  Page for Alfred DiFiore
                                                                  (IT Ex 93)

PX-57                                              A; R; H; CW    10/23/13 and 7/10/14
                                                                  letters to Messineo & Co.
                                                                  re review of balance
                                                                  sheets (IT Ex 94

PX-58                                              A; R; H; CW    First Xeris 3/31/14 Form
                                                                  10-K (IT Ex 95)

PX-59                                              A; R; H; CW    First Xeris 9/30/14 Form
                                                                  10-Q (IT Ex 96)

PX-60                                              A; R; H; CW    4/16/14 Email from
                                                                  Sheldon Rose to Gracie
                                                                  Lin Zhou cc Roman
                                                                  Livson and Darren
                                                                  Ofsink re First Xeris (IT
                                                                  Ex 97)
PX-61                                              A; R; H; CW    4/18/14 Email from
                                                                  Sheldon Rose to Gracie
                                                                  Lin Zhou cc Roman
                                                                  Livson and Darren
                                                                  Ofsink re First Xeris and
                                                                  attaching Escrow
                                                                  Disbursement
                                                                  Instructions (IT Ex 98)

PX-62                                              A; R; H; CW    Consulting Agreement
                                                                  between Tatar, Alvin
                                                                  Mirman and MKJJ
                                                                  Consulting LLC (IT Ex
                                                                  102)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 8 of 112 PageID 11026
PX-63                                              A; R; H; CW    9/16/10 Minutes of
                                                                  Organizational Meeting
                                                                  of First Titan Corp. (IT
                                                                  Ex 103)

PX-64                                              A; R; H; CW    9/16/10 First Titan
                                                                  Resolution Authorizing
                                                                  Issuance of 9,000,000
                                                                  shares of common stock
                                                                  to Robert Tatar (IT Ex
                                                                  104)

PX-65                                              A; R; H; CW    9/16/10 First Titan
                                                                  Resolution Authorizing
                                                                  3,000,000 shares of
                                                                  common stock for
                                                                  offering to the public (IT
                                                                  Ex 105)

PX-66                                              A; R; H; CW    2/17/11 Email from Rose
                                                                  to Tatar re First Titan (IT
                                                                  Ex 107)
PX-67                                              A; H;          List of First Titan
                                                                  Shareholders
                                                                  Relationship to Tatar (IT
                                                                  Ex 108)
PX-68                                              *S             First Titan Subscription
                                                                  Agreement Signature
                                                                  Pages, ID and checks for
                                                                  Marilyn Stark, Philip
                                                                  Stark and Rachel Stark-
                                                                  Cappelli (IT Ex 109)

PX-69                                              A; R; H;       10/4/10 letter To Peter
                                                                  Messineo re audit (IT Ex
                                                                  110)
PX-70                                              A; R; H; CW    6/30/11 First Titan Form
                                                                  10-Q (IT Ex 111)
PX-71                                              A; H; I; CW    First Titan FINRA Form
                                                                  211 (IT Ex 112)

PX-72                                              *S             Principal
                                                                  Officer/Director/Sharehol
                                                                  der Affidavit- Affidavit
                                                                  of Robert Tatar (IT Ex
                                                                  113)
PX-73                                              A; R; H; CW    11/11/12 Letter from
                                                                  Kathleen Delaney to
                                                                  Tatar terminating his
                                                                  services (IT Ex 114)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 9 of 112 PageID 11027
PX-74                                              A; R; H; CW    12/8/12 Letter from Tatar
                                                                  to Delaney re removal of
                                                                  contact information from
                                                                  website (IT Ex 115)

PX-75                                              A; R; H; CW    State of Florida filing for
                                                                  Integrated Engineering
                                                                  Inc.(articles of
                                                                  incorporation) (IT Ex
                                                                  116)

PX-76                                              A; R; H; CW    7/15/11 Act of Sale of
                                                                  Common Stock of First
                                                                  Titan between Tatar and
                                                                  Eaton Central America
                                                                  Inc. (IT Ex 117)

PX-77                                              A; R; H; CW    9/6/11 Email from Rose
                                                                  to Tatar re First Titan (IT
                                                                  Ex 118)

PX-78                                              A; R; H; CW    10/11/11 Email from
                                                                  Chris Mulgrew to Tatar
                                                                  re Titan (IT Ex 119)

PX-79                                              A; R; H; CW    Crawford Background
                                                                  Questionnaire (IT Ex
                                                                  123)

PX-80                                              A; R; H; CW    3/25/10 Minute of
                                                                  Organizational Meeting
                                                                  of On The Move Systems
                                                                  Corp (IT Ex 124)

PX-81                                              A; R; H; CW    12/18/10 Email from
                                                                  Rose to Crawford re On
                                                                  the Move bank
                                                                  statements (IT Ex 125)

PX-82                                              A; R; H; CW    3/25/10 On The Move
                                                                  Systems Resolution
                                                                  Authorizing Issuance of
                                                                  9,000,000 Shares of
                                                                  Common Stock to John
                                                                  Crawford (IT Ex 126)

PX-83                                              A; R; H; CW    3/25/10 On the Move
                                                                  Systems Resolution
                                                                  Authorizing 3,500,000
                                                                  Share of Common Stock
                                                                  for Offering to the Public
                                                                  (IT Ex 127)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 10 of 112 PageID 11028
PX-84                                              *S             On the Move Systems
                                                                  Subscription Agreement
                                                                  Signature Pages, ID and
                                                                  checks for Marilyn Stark,
                                                                  Jocelyn Nicholas, Rachel
                                                                  Stark-Cappelli and
                                                                  Andrea Cappelli (IT Ex
                                                                  129)

PX-85                                              A; R; H; CW    11/30/10 On the Move
                                                                  Systems Form 10-Q (IT
                                                                  Ex 130)

PX-86                                              *S             Principal
                                                                  Officer/Director/Sharehol
                                                                  der Affidavit-Affidavit of
                                                                  John B. Crawford (IT Ex
                                                                  132)

PX-87                                              A; R; H; CW    Electronic Articles of
                                                                  Incorporation for
                                                                  Crawford Mobile
                                                                  Installation Corp. (IT Ex
                                                                  134)
PX-88                                              A; R; H; CW    On the Move Systems
                                                                  2/28/11 Form 10-K (IT
                                                                  Ex 135)
PX-89                                              A; R; H; CW    On the Move Systems
                                                                  3/25/10 Form 8-K (IT Ex
                                                                  136)
PX-90                                              A; R; H; CW    4/22/11 Act of Sale of
                                                                  Common Stock between
                                                                  John Crawford and
                                                                  Mascio Investment Corp.
                                                                  (IT Ex 137)

PX-91                                              A; R; H; CW    4/21/11 Letter from
                                                                  Delaney to Crawford re
                                                                  check for shares of On
                                                                  The Move Systems (IT
                                                                  Ex 138)

PX-92                                              A; R; H; CW    4/25/11 Email from Rose
                                                                  to Delaney attaching
                                                                  shareholder list (IT Ex
                                                                  139)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 11 of 112 PageID 11029
PX-93                                              A; R; H; CW    5/24/12 Email from Rose
                                                                  to Delaney attaching
                                                                  stock power and share
                                                                  certificate of On The
                                                                  Move Systems (IT Ex
                                                                  140)

PX-94                                              A; R; H; CW    9/23/14 Response to
                                                                  9/12/14 Subpoena (IT Ex
                                                                  143)

PX-95                                              *S             7/1/11 Act of Sale of
                                                                  Common Stock, Cashier
                                                                  Check, Share Certificate,
                                                                  Stock Power,
                                                                  Subscription Agreement
                                                                  Signature Page, Driver’s
                                                                  License and check (IT Ex
                                                                  144)

PX-96                                              A; R; H; CW    1/28/13 Minutes of
                                                                  Organizational Meeting
                                                                  of Directors of Universal
                                                                  Technology (IT Ex 145)

PX-97                                              A; R; H; CW    1/28/13 Universal
                                                                  Technology Resolution
                                                                  Authorizing Issuance of
                                                                  9,000,000 shares of
                                                                  common stock to
                                                                  Christopher Conley (IT
                                                                  Ex 146)
PX-98                                              A; R; H; CW    1/28/13 Universal
                                                                  Technology Board
                                                                  Resolution Authorizing
                                                                  3,000,000 shares of
                                                                  common stock for
                                                                  offering to the public (IT
                                                                  Ex 147)
PX-99                                              A; H; CW       Universal Technology
                                                                  Form S-1/A Amendment
                                                                  3 (IT Ex 148)

PX-100                                             A; R; H; CW    6/11/13 Letter to
                                                                  Messineo re review of
                                                                  balance sheet (IT Ex 149)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 12 of 112 PageID 11030
PX-101                                             A; R; H; CW    7/31/13 Universal
                                                                  Technology Form 10-Q
                                                                  (IT Ex 150)

PX-102                                             A; R; H; I     Universal Technology
                                                                  FINRA Form 211 (IT Ex
                                                                  151)

PX-103                                             A; R; H; CW    9/18/13 Securities
                                                                  Purchase Agreement
                                                                  between Conley and
                                                                  Global Photonic Energy
                                                                  (IT Ex 152)

PX-104                                             A; R; H; CW    10/31/13 shareholder
                                                                  waiver of rights (IT Ex
                                                                  153)
PX-105                                             A; R; H; CW    9/14 Response to
                                                                  subpoena (IT Ex 156)

PX-106                                             A; R; H; CW    4/21/11 Letter from
                                                                  Kathleen Delaney and
                                                                  check in amount of
                                                                  $3,000 in payment of
                                                                  shares of stock (IT Ex
                                                                  157)

PX-107                                             A; R; H; CW    4/8/13 Organizational
                                                                  Minutes of Envoy Group
                                                                  Corp (IT Ex 159)

PX-108                                             A; R; H; CW    4/8/13 Envoy Group
                                                                  Corp Resolution
                                                                  Authorizing Issuance of
                                                                  9,000,000 shares of
                                                                  common stock to Jocelyn
                                                                  Nicholas (IT Ex 160)

PX-109                                             A; R; H; CW    4/8/13 Envoy Group
                                                                  Board Resolution
                                                                  Authorizing 3,000,000
                                                                  shares of common stock
                                                                  for offering to the public
                                                                  (IT Ex 161)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 13 of 112 PageID 11031
PX-110                                             *S             Subscription Agreement
                                                                  Signature Pages for
                                                                  David Baskin, Yvonne
                                                                  DiFiore, Alfred DiFiore,
                                                                  Ronald Yellen, Guy
                                                                  Woodworth, Rachel
                                                                  Stark-Cappelli, Katherine
                                                                  Woodworth, Andrea
                                                                  Cappelli and Sheila
                                                                  Yellen (IT Ex 163)

PX-111                                             A; R; H; CW    5/13/13 Letter from
                                                                  Envoy Group to
                                                                  Messineo re audit (IT Ex
                                                                  164)
PX-112                                             A; R; H; CW    1/31/14 Envoy Group
                                                                  Form 10-Q (IT Ex 165)

PX-113                                             A; H; CW       Envoy Group FINRA
                                                                  Form 211 (IT Ex 166,
                                                                  Depo Exs. 30, 105, 264)

PX-114                                             A; R; H; CW    1/6/10 Corporate
                                                                  Resolution re Officers
                                                                  (IT Ex 167)

PX-115                                             *S             Principal Officer
                                                                  Shareholder Affidavit –
                                                                  Affidavit of Jocelyn
                                                                  Nicholas (IT Ex 168)
PX-116                                             A; R; H; CW    Escrow Agreement and
                                                                  Escrow Disbursement
                                                                  Instructions (IT Ex 169)

PX-117                                             A; R; H; CW    4/11/14 Agreement for
                                                                  the Purchase of Common
                                                                  Stock between Jocelyn
                                                                  Nicholas and Harpreet
                                                                  Singh Sangha (IT Ex
                                                                  170)

PX-118                                             A; R; H; CW    4/11/14 Email from
                                                                  Sheldon Rose to Claudia
                                                                  McDowell and Annetta
                                                                  Budhu re Registration of
                                                                  Envoy Group (IT Ex
                                                                  171)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 14 of 112 PageID 11032
PX-119                                             A; R; H; CW    Envoy Shareholder List
                                                                  Bank Transactions (IT
                                                                  Ex 172)


PX-120                                             A; R; H; CW    12/23/14 Email from
                                                                  Mark Nicholas to ENF
                                                                  CPU re response to
                                                                  subpoena – no
                                                                  documents (IT Ex 175)

PX-121                                             A; R; H; CW    1/16/09 Organizational
                                                                  Minutes of Kids Germ
                                                                  Defense Corp (IT Ex
                                                                  176)
PX-122                                             A; R; H; CW    1/16/09 Kids Germ
                                                                  Defense Resolution
                                                                  Authorizing Issuance of
                                                                  9,000,000 Shares of
                                                                  Common Stock to Mark
                                                                  Nicholas (IT Ex 178)

PX-123                                             A; R; H; CW    1/16/09 Kids Germ
                                                                  Defense Resolution
                                                                  Authorizing 3,000,000
                                                                  Shares of Common Stock
                                                                  for Offering to the Public
                                                                  (IT Ex 179)

PX-124                                             A; R; H; CW    1/16/09 Kids Germ
                                                                  Defense Resolution for
                                                                  Developing and Filing an
                                                                  S-1 with the SEC (IT Ex
                                                                  180)

PX-125                                             A; R; H; CW    We Sell For U Corp
                                                                  Subscription Documents
                                                                  (IT Ex 182)

PX-126                                             *S             Subscription Agreement
                                                                  Signature Page for
                                                                  Rachel Stark-Cappelli
                                                                  and check (IT Ex 183)

PX-127                                             *S             Subscription Agreement
                                                                  Signature Page for John
                                                                  Maute and check (IT Ex
                                                                  184)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 15 of 112 PageID 11033
PX-128                                             *S             Subscription Agreement
                                                                  Signature Page for
                                                                  Melanie Maute and
                                                                  check (IT Ex 185)

PX-129                                             *S             Subscription Agreement
                                                                  Signature Page for
                                                                  Jocelyn Nicholas and
                                                                  check (IT Ex 186)

PX-130                                             *S             Subscription Agreement
                                                                  Signature Page for
                                                                  Sheldon Rose and check
                                                                  (IT Ex 187)

PX-131                                             *S             Subscription Agreement
                                                                  Signature Page for
                                                                  Marilyn Stark and check
                                                                  (IT Ex 188)

PX-132                                             A; R; H; CW    8/21/09 Letter from Kids
                                                                  Germ Defense to Seale
                                                                  and Beers CPAs re audit
                                                                  (IT Ex 189)

PX-133                                             *S             Principal
                                                                  Officer/Director/Sharehol
                                                                  der Affidavit – Affidavit
                                                                  of Mark Nicholas (IT Ex
                                                                  191)

PX-134                                             A; R; H; CW    1/29/10 Stock Purchase
                                                                  Agreement (IT Ex 192)

PX-135                                             A; R; H; CW    1/29/10 Letter from Mark
                                                                  Nicholas to William
                                                                  Macdonald re Kids Germ
                                                                  Defense Sale Agreement
                                                                  (IT Ex 193)

PX-136                                             A; R; H; CW    2/5/10 Letter from Mark
                                                                  Nicholas to Bob Beers
                                                                  CPA re GAAP Brief (IT
                                                                  Ex 194)



PX-137                                             A; R; H; CW    12/31/09 Kids Germ
                                                                  Defense Form 10-K (IT
                                                                  Ex 195)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 16 of 112 PageID 11034
PX-138                                             A; R; H; CW    2/18/10 Mark Nicholas
                                                                  Resignation from Kids
                                                                  Germ Defense (IT Ex
                                                                  196)

PX-139                                             A; R; H; CW    Mark Nicholas Signature
                                                                  (IT Ex 197)
PX-140                                             A; R; H; CW    9/23/14 Response to
                                                                  Subpoena issued (IT Ex
                                                                  200)

PX-141                                             A; R; H; CW    9/21/09 Minutes of
                                                                  Obscene Jeans Corp
                                                                  Organizational Meeting
                                                                  (IT Ex 202)

PX-142                                             A; R; H; CW    9/21/09 Agreement
                                                                  between Obscene Jeans
                                                                  and Rachel Stark-
                                                                  Cappelli Purchase
                                                                  9,000,000 Shares
                                                                  Common Stock and
                                                                  Obscene Jeans
                                                                  Resolution Authorizing
                                                                  Issuance of 9,000,000
                                                                  Share of Common Stock
                                                                  to Rachel Stark-Cappelli
                                                                  (IT Ex 203)

PX-143                                             A; R; H; CW    9/21/09 Obscene Jeans
                                                                  Resolution Authorizing
                                                                  3,000,000 Shares of
                                                                  Common Stock for
                                                                  Offering to the Public (IT
                                                                  Ex 204)

PX-144                                             A; R; H; CW    12/30/10 Email from
                                                                  Sheldon Rose to
                                                                  Rachel@starkpremium.c
                                                                  om re S-1 Registration
                                                                  (IT Ex 206)


PX-145                                             *S             Subscription Agreement
                                                                  Signature Page, ID and
                                                                  check for/from Ronald
                                                                  Yellen (IT Ex 207)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 17 of 112 PageID 11035
PX-146                                             A; H; I        Obscene Jeans FINRA
                                                                  Form 211 (IT Ex 208),
                                                                  Depo Exs. 23, 155)
PX-147                                             *S             Principal
                                                                  Officer/Director/Sharehol
                                                                  der Affidavitof Rachel
                                                                  Stark-Cappelli (IT Ex
                                                                  209, Depo Ex 24)

PX-148                                             A; R; H; CW    8/31/10 Obscene Jeans
                                                                  Form 10-K (IT Ex 210)

PX-149                                             A; R; H; CW    11/25/10 Obscene Jeans
                                                                  Transactional Consulting
                                                                  Agreement (IT Ex 211)

PX-150                                             A; R; H; CW    12/2/10 Letter from
                                                                  Obscene Jeans to Peter
                                                                  Messineo CPA re review
                                                                  of balance sheet (IT Ex
                                                                  212)

PX-151                                             A; R; H; CW    11/30/10 Obscene Jeans
                                                                  Form 10-Q (IT Ex 213)

PX-152                                             A; R; H; CW    12/14/10 Act of Sale of
                                                                  Common Stock between
                                                                  Rachel Stark-Cappelli
                                                                  and Kern Capital Corp.
                                                                  (IT Ex 214)

PX-153                                             *S             Act of Sale of Common
                                                                  Stock, Subscription
                                                                  Agreement Signature
                                                                  Page for Marilyn Stark,
                                                                  checks and ID (IT Ex
                                                                  215)

PX-154                                             *S             12/14/10 Act of Sale of
                                                                  Common Stock between
                                                                  Andrea Cappelli and
                                                                  Montego Blue
                                                                  Enterprises, Subscription
                                                                  Agreement Signature
                                                                  Page for Andrea
                                                                  Cappelli, checks (IT Ex
                                                                  216)
PX-155                                             A; H; CW       Distribution List (IT Ex
                                                                  217)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 18 of 112 PageID 11036
PX-156                                             A; H; CW       Shareholder List (IT Ex
                                                                  218

PX-157                                             A; R; H; CW    12/14/10 Obscene Jeans
                                                                  Form 8-K (IT Ex 219)

PX-158                                             A; R; H; CW    Obscene Jeans Press
                                                                  Releases (IT Ex 220)

PX-159                                             A; R; H; CW    9/6/11 Obscene Jeans
                                                                  Form 8-K (IT Ex 221)

PX-160                                             A; R; H; CW    10/14/11 Obscene Jeans
                                                                  Form 8-K/A Amendment
                                                                  1 (IT Ex 222)

PX-161                                             *S             10/20/11 Obscene Jeans
                                                                  letter to Island Stock
                                                                  Transfer Company re
                                                                  Issuance of Free Trading
                                                                  Shares (IT Ex 223)

PX-162                                             A; R; H; CW    10/21/11 Letter from
                                                                  Rachel Stark-Cappelli to
                                                                  Kathleen Delaney re
                                                                  leaving Obscene Jeans
                                                                  (IT Ex 224)

PX-163                                             A; R; H; CW    Maute Response to
                                                                  subpoena (IT Ex 227)

PX-164                                             *S             7/15/11 Act of Sale of
                                                                  Common Stock between
                                                                  John Maute and Galleria
                                                                  Securities Corp., check,
                                                                  Subscription Agreement
                                                                  Signature Page, share
                                                                  certificate, Stock Power
                                                                  and 9/27/11 letter from
                                                                  Kathleen Delaney and
                                                                  check re shares of stock
                                                                  in Rainbow Coral (IT Ex
                                                                  228)
PX-165                                             A; R; H; CW    1/26/12 E-Waste Corp.
                                                                  Organizational Meeting
                                                                  Minutes (IT Ex 230)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 19 of 112 PageID 11037
PX-166                                             A; R; H; CW    1/26/12 E-Waste
                                                                  Resolution Authorizing
                                                                  Issuance of 9,000,000
                                                                  Shares of Common Stock
                                                                  to John Maute (IT Ex
                                                                  232)

PX-167                                             A; R; H; CW    1/26/12 E-Waste
                                                                  Resolution Authorizing
                                                                  3,000,000 Shares of
                                                                  Common Stock for
                                                                  Offering to the Public (IT
                                                                  Ex 233)

PX-168                                             A; R; H; CW    5/11/12 Email exchange
                                                                  between Sheldon Rose,
                                                                  John Maute, Kathleen
                                                                  Delaney, Alvin Mirman
                                                                  and Derek Lanphier re E-
                                                                  Waste (IT Ex 235)

PX-169                                             *S             Subscription Agreement
                                                                  Signature Page, ID and
                                                                  check for Marilyn Stark
                                                                  (IT Ex 236)
PX-170                                             A; R; H; CW    9/7/12 Email from
                                                                  Sheldon Rose to John
                                                                  Maute re E-Waste (IT Ex
                                                                  238)

PX-171                                             A; R; H; CW    9/12/12 Email from
                                                                  RFQ@SurplusRecord.co
                                                                  m to John Maute re Copy
                                                                  of Request for Quote to
                                                                  Alan Ross Machinery
                                                                  Corp. (IT Ex 239)

PX-172                                             *S             Principal
                                                                  Officer/Director/Sharehol
                                                                  der Affidavit – Affidavit
                                                                  of John Maute (IT Ex
                                                                  241)

PX-173                                             *S             8/29/12 E-Waste letter to
                                                                  Scottsdale Capital
                                                                  Advisors re E-Waste
                                                                  Shares (IT Ex 242)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 20 of 112 PageID 11038
PX-174                                             *S             E-Waste Issuer Shell
                                                                  Questionnaire and
                                                                  Certification (IT Ex 243)

PX-175                                             A; R; H; CW    11-30-12 E-Waste Form
                                                                  10-Q (IT Ex 244)

PX-176                                             A; R; H; CW    12/19/12 Letter from E-
                                                                  Waste to Peter Messineo
                                                                  re review of balance
                                                                  sheet (IT Ex 245)

PX-177                                             A; R; H; CW    12/24/12 Email exchange
                                                                  between Sheldon Rose,
                                                                  Alvin Mirman, John
                                                                  Maute and Roman
                                                                  Livson re purchase of E-
                                                                  Waste (IT Ex 246)

PX-178                                             A; R; H; CW    12/28/12 Seller
                                                                  Instructions to Escrow
                                                                  Agent for the Transaction
                                                                  re Sale of 6,000,000
                                                                  shares of E-Waste (IT Ex
                                                                  247)

PX-179                                             A; R; H; CW    1/14/13 E-Waste Form 8-
                                                                  K (IT Ex 248)

PX-180                                             A; R; H; CW    9/23/14 Maute Response
                                                                  to Subpoena (IT Ex 251)

PX-181                                             *S             Act of Sale of Common
                                                                  Stock, checks, share
                                                                  certificate, Subscription
                                                                  Agreement Signature
                                                                  Page for Melanie Maute
                                                                  and 9/27/11 letter from
                                                                  Kathleen Delaney and
                                                                  check in payment of
                                                                  shares in Rainbow Coral
                                                                  (IT Ex 253)

PX-182                                             A; R; H; CW    7/20/11 Aristocrat
                                                                  Organizational Minutes
                                                                  (IT Ex 254)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 21 of 112 PageID 11039
PX-183                                             A; R; H; CW    7/20/11 Agreement
                                                                  between Aristocrat
                                                                  Group and Melanie
                                                                  Maute for Purchase
                                                                  9,000,000 Shares of
                                                                  Common Stock and
                                                                  7/20/11 Aristocrat Group
                                                                  Resolution Authorizing
                                                                  Issuance of 9,000,000
                                                                  shares of common stock
                                                                  to Melanie Maute (IT Ex
                                                                  255)


PX-184                                             A; R; H; CW    7/20/11 Aristocrat
                                                                  Resolution Authorizing
                                                                  3,900 Units (100 shares
                                                                  of common stock per
                                                                  unit) for Offering to the
                                                                  Public (IT Ex 256)

PX-185                                             *S             Subscription Agreement
                                                                  Signature Page for Kevin
                                                                  Lausman, check and ID
                                                                  (IT Ex 258)

PX-186                                             *S             Principal
                                                                  Officer/Director/Sharehol
                                                                  der Affidavit – Affidavit
                                                                  of Melanie Maute (IT Ex
                                                                  261)

PX-187                                             A; R; H; CW    8/10/11 Aristocrat Group
                                                                  letter to Peter Messineo
                                                                  re audit (IT Ex 262)

PX-188                                             A; R; H; CW    1-31-12 Aristocrat Group
                                                                  Form 10-Q (IT Ex 263)

PX-189                                             A; H; CW       Aristocrat Group
                                                                  Shareholder List (IT Ex
                                                                  264)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 22 of 112 PageID 11040
PX-190                                             A; R; H; CW    Written Consent of the
                                                                  BOD and the Holders of
                                                                  a Majority of the Issued
                                                                  and Outstanding
                                                                  Common Stock of
                                                                  Aristocrat re stock split
                                                                  (IT Ex 265)
PX-191                                             *S             6/5/12 Act of Sale of
                                                                  Common Stock and
                                                                  Warrants between
                                                                  Melanie Maute and
                                                                  Bloise Int’l, checks,
                                                                  share certificates, Stock
                                                                  Power, check and 6/5/12
                                                                  letter from Kathleen
                                                                  Delaney re purchase of
                                                                  shares in Aristocrat (IT
                                                                  Ex 266)

PX-192                                             A; R; H; CW    7/12-13/12 Email
                                                                  exchange between
                                                                  Melanie Maute and
                                                                  Kathleen Delaney and
                                                                  Cindy Morrisey re
                                                                  Aristocrat COO (IT Ex
                                                                  267)
PX-193                                             A; R; H; CW    7/1/13 Email from Alvin
                                                                  Mirman to Matt Egna re
                                                                  Bank Account (IT Ex
                                                                  271)

PX-194                                             A; R; H; CW    6/18/13 Changing
                                                                  Technologies Inc
                                                                  Organizational Meeting
                                                                  Minutes (IT Ex 272)

PX-195                                             A; R; H; CW    6/18/13 Changing
                                                                  Technology Resolution
                                                                  Authorizing Issuance of
                                                                  9,000,000 Shares of
                                                                  Common Stock to
                                                                  Matthew Egna (IT Ex
                                                                  273)
PX-196                                             A; R; H; CW    6/18-19/13 Email
                                                                  exchange between Alvin
                                                                  Mirman and Matt Egna
                                                                  re Resume (IT Ex 274)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 23 of 112 PageID 11041
PX-197                                             A; R; H; CW    6/18/13 Changing
                                                                  Technology Resolution
                                                                  Authorizing 3,000,000
                                                                  Shares of Common Stock
                                                                  for Offering to the Public
                                                                  (IT Ex 275)

PX-198                                             A; R; H; CW    7/9/13 Email from
                                                                  Mirman to Matt Egna re
                                                                  Changing Technologies
                                                                  Draft Bylaws (IT Ex 276)

PX-199                                             A; R; H; CW    10/21/13 Email from
                                                                  Alvin Mirman to Matt
                                                                  Egna re Investors
                                                                  Subscription Agreement
                                                                  (IT Ex 278)

PX-200                                             *S             Changing Technologies
                                                                  Subscription Agreement,
                                                                  Signature Page for
                                                                  Heather Lloyd, ID and
                                                                  check (IT Ex 279)

PX-201                                             A; R; H        11/13/13 Email from
                                                                  Matt Egna to Alvin
                                                                  Mirman re FINRA
                                                                  Officer Affidavit (IT Ex
                                                                  280)

PX-202                                             A; H; I        Changing Technologies
                                                                  FINRA Form 211 (IT Ex
                                                                  281, Depo Exs. 16, 140,
                                                                  170)

PX-203                                             *S             Principal
                                                                  Officer/Director/Sharehol
                                                                  der Affidavit – Affidavit
                                                                  of Matthew Egna (IT Ex
                                                                  282)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 24 of 112 PageID 11042
PX-204                                             A; R; H; CW    12/10/13 Email from
                                                                  Alvin Mirman to Matt
                                                                  Egna re Changing
                                                                  Technologies and
                                                                  attaching letter to Spartan
                                                                  Securities and
                                                                  Shareholder Relationship
                                                                  list (IT Ex 283)

PX-205                                             A; R; H; CW    1/30/14 Email from
                                                                  Alvin Mirman to Matt
                                                                  Egna re DTC Services
                                                                  Agreement (IT Ex 284)
PX-206                                             A; R; H; CW    1/31/14 Changing
                                                                  Technologies Form 10-Q
                                                                  (IT Ex 285)

PX-207                                             A; R; H; CW    7/12/13, 10/11/13,
                                                                  1/24/14 and 4/8/14 letters
                                                                  from Changing
                                                                  Technologies to
                                                                  Messineo re audit and
                                                                  review of balance sheets
                                                                  (IT Ex 286)

PX-208                                             A; R; H; CW    5/10/14 Email from
                                                                  Alvin Mirman to Matt
                                                                  Egna re Changing
                                                                  Technologies Certificate
                                                                  and Stock Power (IT Ex
                                                                  287)
PX-209                                             A; R; H; CW    5/12/14 Email from
                                                                  Alvin Mirman to Matt
                                                                  Egna re Sale of Changing
                                                                  Technologies and Escrow
                                                                  Agreement (IT Ex 288)
PX-210                                             A; R; H; CW    5/16/14 Changing
                                                                  Technologies letter to
                                                                  Garry McIntyre
                                                                  terminating the Earnest
                                                                  Money Escrow
                                                                  Agreement among
                                                                  Changing Technologies,
                                                                  Matt Egna, Garry
                                                                  McIntyre and Khan &
                                                                  Yau PC (IT Ex 289)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 25 of 112 PageID 11043
PX-211                                             A; R; H; CW    5/19/14 Email from
                                                                  Mirman to Matt Egna
                                                                  attaching Confidential
                                                                  Supplemental Stock
                                                                  Purchase Agreement
                                                                  between Siri Global
                                                                  Asset Management Corp.
                                                                  and Matthew Egna (IT
                                                                  Ex 290)
PX-212                                             A; R; H; CW    6/4/14 Email from Alvin
                                                                  Mirman to Matt Egan re
                                                                  Everything Done (IT Ex
                                                                  291)

PX-213                                             *S             6/4/14 Act of Sale of
                                                                  Common Stock between
                                                                  Heather Lloyd and Vista
                                                                  View Ventures, checks,
                                                                  share certificate and
                                                                  Stock Power (IT Ex 292)

PX-214                                             A; R; H; CW    6/5/14 Email from Matt
                                                                  Egna to Lindsey
                                                                  Henderson re CHGT
                                                                  Stock Purchase
                                                                  Agreement (IT Ex 293)

PX-215                                             A; R; H; CW    6/2/14 Stock Purchase
                                                                  Agreement between
                                                                  Matthew Egna and
                                                                  Bordesley Group Corp
                                                                  (IT Ex 294)

PX-216                                             A; R; H; CW    Online Bill Pay/Bill
                                                                  History (IT Ex 295)

PX-217                                             A; R; H; CW    Sara Keck Resume (IT
                                                                  Ex 299)

PX-218                                             A; R; H; CW    1/11/11 Neutra Corp
                                                                  Organizational Minutes
                                                                  (IT Ex 300)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 26 of 112 PageID 11044
PX-219                                             A; R; H; CW    1/11/11 Neutra
                                                                  Resolution Authorizing
                                                                  Issuance of 9,000,000
                                                                  Shares of Common Stock
                                                                  to Sarah Keck (IT Ex
                                                                  301)

PX-220                                             A; R; H; CW    Neutra Resolution
                                                                  Authorizing 3,000,000
                                                                  Shares of Common Stock
                                                                  for Offering to the Public
                                                                  (IT Ex 302)

PX-221                                             A; R; H; CW    2/3/11 Neutra letter to
                                                                  Peter Messineo re audit
                                                                  (IT Ex 303)

PX-222                                             A; R; H; CW    8/4/11 Email from
                                                                  Sheldon Rose to Alvin
                                                                  Mirman re Neutra
                                                                  Management
                                                                  Representation Letter (IT
                                                                  Ex 304)

PX-223                                             A; R; H; CW    2/9/11 Email from
                                                                  Sheldon Rose to Sarah
                                                                  Keck re Neutra Corp
                                                                  Notarize (IT Ex 305)

PX-224                                             A; H; CW       Neutra Corp. Form S-1/A
                                                                  Amendment 2 (IT Ex
                                                                  307)

PX-225                                             A; R; H; CW    3/23/11 SEC letter to
                                                                  Sarah Keck re
                                                                  Registration Statement
                                                                  on S-1 filed 2/24/11 (IT
                                                                  Ex 308)


PX-226                                             A; R; H; CW    4/17/11 Email from
                                                                  Sheldon Rose re Neutra
                                                                  and attaching 4/7/11 SEC
                                                                  Comment letter (IT Ex
                                                                  309)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 27 of 112 PageID 11045
PX-227                                             A; R; H; CW    4/18/11 Email from
                                                                  Sheldon Rose to
                                                                  Edgarbiz@aol.com,
                                                                  Alvin Mirman and Sarah
                                                                  Keck re Neutra Effective
                                                                  (IT Ex 310)

PX-228                                             A; R; H; CW    7/31/11 Neutra Corp.
                                                                  Form 10-Q (IT Ex 311)

PX-229                                             *S             Neutra Subscription
                                                                  Agreement Signature
                                                                  Page for Philip Stark (IT
                                                                  Ex 312)

PX-230                                             *S             6/9/11 Letter from
                                                                  Spartan Securities to
                                                                  Sarah Keck re
                                                                  Sponsoring FINRA Form
                                                                  211 (IT Ex 313)
PX-231                                             A; R; H        Letter to Mario Martins
                                                                  OTC Compliance Unit re
                                                                  Neutra Common Stock
                                                                  (IT Ex 314)
PX-232                                             A; H           Neutra Corp. FINRA
                                                                  Form 211 (IT Ex 315)

PX-233                                             A; H           Neutra Shareholder
                                                                  Relationship List (IT Ex
                                                                  316)

PX-234                                             *S             Principal
                                                                  Officer/Director/Sharehol
                                                                  der Affidavit – Affidavit
                                                                  of Sarah Keck (IT Ex
                                                                  317)


PX-235                                             *S             10/5/11 Neutra letter to
                                                                  Scottsdale Capital
                                                                  Advisors re Neutra
                                                                  Shares (IT Ex 318)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 28 of 112 PageID 11046
PX-236                                             A; R; H; CW    10/6/11 Act of Sale of
                                                                  Common Stock between
                                                                  Sarah Keck and Rosentax
                                                                  Investments SP, check
                                                                  and Stock Power (IT Ex
                                                                  319)

PX-237                                             A; R; H; CW    10/21/11 Email from
                                                                  Sarah Keck to Franz
                                                                  Metzler of Island Stock
                                                                  Transfer, Harrison and
                                                                  Sheldon Rose re Neutra
                                                                  Corp transfer (IT Ex
                                                                  320)
PX-238                                             *S             Certification of
                                                                  Corporate Authorization
                                                                  and 10/28/11 letter to
                                                                  Scottsdale Capital
                                                                  Advisors re Neutra Share
                                                                  (IT Ex 321)

PX-239                                             A; R; H; CW    10/11/11 Neutra Form 8-
                                                                  K (IT Ex 322)

PX-240                                             A; R; H; CW    11/13/12 Letter from
                                                                  Kathleen Delaney to
                                                                  Sarah Keck re services
                                                                  no longer needed (IT Ex
                                                                  323)

PX-241                                             A; R; H; CW    Global Group Enterprises
                                                                  Articles of Inc. (IT Ex
                                                                  327)

PX-242                                             A; R; H; CW    11/21/11Global Group
                                                                  Enterprises – Minutes of
                                                                  Organizational Meetings
                                                                  of Directors (IT Ex 328)

PX-243                                             A; R; H; CW    11/23/11 Global Group
                                                                  Enterprises Resolution
                                                                  Authorizing Issuance of
                                                                  9,000,000 Shares of
                                                                  Common Stock to
                                                                  Andrew Keck (IT Ex
                                                                  329)
PX-244                                             A; R; H; CW    11/23/11 Global Group
                                                                  Enterprises Resolution
                                                                  Authorizing 3,000,000
                                                                  Shares of Common Stock
                                                                  for Offering to the Public
                                                                  (IT Ex 330)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 29 of 112 PageID 11047
PX-245                                             A; R; H; CW    3/1/12 Email Exchange
                                                                  between Andrew Keck,
                                                                  Sheldon Rose, Alvin
                                                                  Mirman and Harrison
                                                                  attaching SEC Comment
                                                                  letter (IT Ex 331)

PX-246                                             A; H; CW       Global Group Enterprises
                                                                  Form S-1 Amendment 1
                                                                  (IT Ex 332)

PX-247                                             *S             Global Group Enterprises
                                                                  Subscription Agreement
                                                                  Signature Page for
                                                                  Marilyn Stark, check and
                                                                  ID (IT Ex 333)


PX-248                                             A; H; I        Global Group Enterprises
                                                                  FINRA Form 211 (IT Ex
                                                                  334)

PX-249                                             A; R; H; CW    5/7/12 Email from Alvin
                                                                  Mirman to Andrew Keck
                                                                  re Global Group
                                                                  control.doc (IT Ex 335)

PX-250                                             *S             Global Group Enterprises
                                                                  Issuer Shell
                                                                  Questionnaire and
                                                                  Certification (IT Ex 336)

PX-251                                             *S             Principal
                                                                  Officer/Director/Sharehol
                                                                  der Affidavit – Affidavit
                                                                  of Andrew Keck (IT Ex
                                                                  337)


PX-252                                             A; R; H; CW    12/28/12 Email from
                                                                  Alvin Mirman to Andrew
                                                                  Keck re selling Global
                                                                  Group (IT Ex 338)



PX-253                                             A; R; H; CW    11/30/12 Global Group
                                                                  Enterprises Form 10-K
                                                                  (IT Ex 339)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 30 of 112 PageID 11048
PX-254                                             A; R; H; CW    12/28/12 Email from
                                                                  Alvin Mirman to Andrew
                                                                  Keck re Management
                                                                  Representation Letter and
                                                                  attaching 3/28/12, 6/7/12,
                                                                  9/2/12 and 4/16/24
                                                                  Global Group letters to
                                                                  Peter Messineo re review
                                                                  of balance sheets (IT Ex
                                                                  340)


PX-255                                             A; R; H; CW    1/11/13 Earnest Money
                                                                  Escrow Agreement
                                                                  among Global Group,
                                                                  Sheldon Rose, GEM
                                                                  Global Yield Fund LLC
                                                                  and Gottbetter & Partners
                                                                  LLP (IT Ex 341)



PX-256                                             A; R; H; CW    2/13 Stock Purchase
                                                                  Agreement between
                                                                  Andrew Keck and
                                                                  Gottbetter & Partners
                                                                  LLP (IT Ex 342)


PX-257                                             A; R; H; CW    Seller Instructions to
                                                                  Escrow Agent for
                                                                  Transaction for sale
                                                                  between Andrew Keck
                                                                  and Gottbetter (IT Ex
                                                                  343)

PX-258                                             A; R; H; CW    2/21/13 Andrew Keck
                                                                  Resignation Letter (IT Ex
                                                                  344)

PX-259                                             A; R; H; CW    2/27/13 Consulting
                                                                  Agreement between
                                                                  Andrew Keck and Global
                                                                  Group Enterprises (IT Ex
                                                                  345)


PX-260                                             A; R; H; CW    2/27/13 Global Group
                                                                  Enterprises Form 8-K (IT
                                                                  Ex 346)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 31 of 112 PageID 11049
PX-261                                             A; R; H; CW    4/19/13 Global Group
                                                                  Enterprises Form 10-Q
                                                                  (IT Ex 347)
PX-262                                             A; R; H; CW    Global Group Enterprises
                                                                  Section 1350
                                                                  Certification and Rule
                                                                  13A-14(A)/15D-14(A)
                                                                  Certification (IT Ex 348)

PX-263                                             A; R; H; CW    5/8/14 Email from Alvin
                                                                  Mirman to Andrew Keck
                                                                  re Investment (IT Ex
                                                                  349)

PX-264                                             A; R; H; CW    Global Group Written
                                                                  Consent of Majority
                                                                  Stockholders in Lieu of
                                                                  Special Meeting (IT Ex
                                                                  350)
PX-265                                             A; R; H; CW    Ex. 10.1 3/5/15 Split-Off
                                                                  Agreement among Tyme
                                                                  Technologies f/k/a
                                                                  Global Group Enterprises
                                                                  Corp., Global Group
                                                                  Enterprises Inc. and
                                                                  Andrew Keck (IT Ex
                                                                  351)
PX-266                                             A; R; H; CW    Social Network Corp
                                                                  Articles of Inc. (IT Ex
                                                                  354)

PX-267                                             A; R; H; CW    9/9/11 Email from
                                                                  Marilyn Stark to Sheldon
                                                                  Rose re Resume (IT Ex
                                                                  355)



PX-268                                             A; R; H; CW    9/13/11 First Social
                                                                  Network Resolution
                                                                  Authorizing Issuance of
                                                                  9.000.000 Shares of
                                                                  Common Stock to
                                                                  Marilyn Stark (IT Ex
                                                                  356)
PX-269                                             A; R; H; CW    2/12/12 Email from Peter
                                                                  Messineo to Al Mirman
                                                                  re First Social updated
                                                                  (IT Ex 357)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 32 of 112 PageID 11050
PX-270                                             A; R; H; CW    2/9/12 Email from
                                                                  Maryse Mills-Apenteng
                                                                  to Harrison re 12/2/11
                                                                  SEC Comment Letter (IT
                                                                  Ex 358)


PX-271                                             A; R; H; CW    First Social Network
                                                                  Form S-1/A Amendment
                                                                  3 (IT Ex 359)

PX-272                                             *S             On The Move Systems
                                                                  Subscription Agreement
                                                                  Signature Page for
                                                                  Marilyn Stark, ID, check,
                                                                  4/21/11 Letter from
                                                                  Kathleen Delaney for
                                                                  payment of Shares in On
                                                                  The Move Systems,
                                                                  check, share certificate,
                                                                  Stock Power, 4/22/1 Act
                                                                  of Sale of Common
                                                                  Stock between Marilyn
                                                                  Stark and Cobalt Equity
                                                                  Management (IT Ex 360)

PX-273                                             *S             Rainbow Coral
                                                                  Subscription Signature
                                                                  Page for Marilyn Stark,
                                                                  check, ID, Share
                                                                  Certificate, 9/27/11 letter
                                                                  and check from Kathleen
                                                                  Delaney for stock in
                                                                  Rainbow Coral, 7/7/11
                                                                  Act of Sale of Common
                                                                  Stock between Marilyn
                                                                  Stark and Rainbow Coral
                                                                  and Stock Power (IT Ex
                                                                  361)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 33 of 112 PageID 11051
PX-274                                             *S             First Titan Subscription
                                                                  Agreement Signature
                                                                  Page for Marilyn Stark,
                                                                  IF, check, 8/15/11 Letter
                                                                  from Kathleen Delaney
                                                                  re shares of stock in First
                                                                  Titan, 7/15/11 Act of
                                                                  Sale of Common Stock
                                                                  between Marilyn Stark
                                                                  and Montego Blue
                                                                  Enterprises, check, share
                                                                  certificate and Stock
                                                                  Power (IT Ex 362)

PX-275                                             *S             Neutra Corp Subscription
                                                                  Agreement Signature
                                                                  Page for Marilyn Stark,
                                                                  check, ID, 10/6/11 Act of
                                                                  Sale of Common Stock
                                                                  between Marilyn Stark
                                                                  and Galleria Securities,
                                                                  Share Certificate and
                                                                  Stock Power (IT Ex 363)

PX-276                                             A; R; H; CW    9/24/14 Stark Response
                                                                  to Subpoena (IT Ex 364)

PX-277                                             A; H; CW       First Social Shareholder
                                                                  List (IT Ex 365)

PX-278                                             *S             First Social Subscription
                                                                  Agreement Signature
                                                                  Page for Philip Stark (IT
                                                                  Ex 366)

PX-279                                             *S             Principal
                                                                  Officer/Director/Sharehol
                                                                  der Affidavit – Affidavit
                                                                  of Marilyn Stark (IT Ex
                                                                  368)

PX-280                                             *S             Global Group
                                                                  Subscription Agreement
                                                                  Signature Page for
                                                                  Marilyn Stark (IT Ex
                                                                  369)


PX-281                                             A; R; H; CW    9/30/12 First Social
                                                                  Networx Form 10-K (IT
                                                                  Ex 370)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 34 of 112 PageID 11052
PX-282                                             A; R; H; CW    12/31/12 First Social
                                                                  Networx Form 10-Q (IT
                                                                  Ex 371)

PX-283                                             A; R; H; CW    2/19/13 Securities
                                                                  Purchase Agreement
                                                                  among Marilyn Stark,
                                                                  Medicode Group,
                                                                  Morolling Int’l and
                                                                  Bright Growth Capital
                                                                  (IT Ex 372)
PX-284                                             A; R; H; CW    Escrow Disbursement
                                                                  Instruction (IT Ex 373)

PX-285                                             A; R; H; CW    3/28/16 Letter from
                                                                  Nigel Lindsay to Jeff
                                                                  Cook (IT Ex 376)

PX-286                                             A; R; H; CW    Nigel Lindsay Resume
                                                                  (IT Ex 377)

PX-287                                             A; R; H; CW    2/6/13 Stock Purchase
                                                                  Agreement between
                                                                  Nigel Lindsay and Bruno
                                                                  Pasquali (IT Ex 378)

PX-288                                             A; R; H; CW    First Independence Corp
                                                                  Consent to Act as
                                                                  Director and Officer (IT
                                                                  Ex 379)

PX-289                                             A; R; H; CW    2/6/13 First
                                                                  Independence Form 8-K
                                                                  (IT Ex 380)

PX-290                                             A; H; I        First Independence
                                                                  FINRA Form 211 (IT Ex
                                                                  381, Depo Exs. 29, 261)

PX-291                                             *S             3/11/13 First
                                                                  Independence letter to
                                                                  Spartan Securities re
                                                                  shares are restricted (IT
                                                                  Ex 382)


PX-292                                             *S             3/11/13 First
                                                                  Independence letter to
                                                                  Spartan Securities re no
                                                                  control (IT Ex 383)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 35 of 112 PageID 11053
PX-293                                             A; R; H; CW    3/27/13 Email from Rose
                                                                  to Ian Kass re First
                                                                  Independence attaching
                                                                  wire transfer request (IT
                                                                  Ex 384)

PX-294                                             A; R; H; CW    4/17/13 Securities
                                                                  Purchase Agreement
                                                                  between Nigel Lindsay
                                                                  and CodeSmart Group
                                                                  (IT Ex 385)
PX-295                                             A; R; H; CW    4/19/13 Email from Rose
                                                                  to Stephanie Lin re First
                                                                  Independence Letter
                                                                  Signature (IT Ex 386)

PX-296                                             A; R; H; CW    4/19/13 First
                                                                  Independence Written
                                                                  Consent of Sole Director
                                                                  (IT Ex 387)

PX-297                                             *S             4/18/13 Letter from
                                                                  Nigel Lindsay to Island
                                                                  Stock Transfer re First
                                                                  Independence Certificate
                                                                  No. 1025 (IT Ex 388)

PX-298                                             A; R; H; CW    4/29/13 Email from Rose
                                                                  to Stephanie Lin re First
                                                                  Independence attaching
                                                                  State of Florida Articles
                                                                  of Amendment (IT Ex
                                                                  389)

PX-299                                             A; R; H; CW    2/28/13 First
                                                                  Independence Form 10-K
                                                                  (IT Ex 390)
PX-300                                             A; R; H; CW    Wells Fargo Acct #5568
                                                                  May 2013 Bank
                                                                  Summary (IT Ex 391)
PX-301                                             A; R; H; CW    5/5/13 Email from
                                                                  Sheldon Rose to Nigel
                                                                  Lindsay re First
                                                                  Independence Acct
                                                                  #9392 authorization (IT
                                                                  Ex 392)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 36 of 112 PageID 11054
PX-302                                             A; R; H; CW    5/7/13 Email from Rose
                                                                  to Stephanie Lin re First
                                                                  Independence attaching
                                                                  5/3/13 Written Consent
                                                                  of Stockholders of First
                                                                  Independence Having
                                                                  Requisite Voting Power
                                                                  to Approve Specified
                                                                  Actions (IT Ex 393)

PX-303                                             A; R; H; CW    10/30/14 Sunbelt
                                                                  Response to Subpoena
                                                                  (IT Ex 397)

PX-304                                             A; R; H; CW    1/10/12 Email exchange
                                                                  between Michael Daniels
                                                                  and David Lylis re
                                                                  Escrow Agent (IT Ex
                                                                  398)
PX-305                                             A; R; H; CW    1/11/12 Email from
                                                                  Michael Daniels to David
                                                                  Lylis re Court
                                                                  Documents (IT Ex 399)

PX-306                                             A; R; H; CW    1/10/12 Letter from
                                                                  Michael Daniels to
                                                                  Daniel Kelson re Court
                                                                  Document Services Offer
                                                                  of Stock Purchase (IT Ex
                                                                  400)

PX-307                                             A; R; H; CW    Alliance of Florida
                                                                  Business Brokers Asset
                                                                  Purchase & Sale Contract
                                                                  and Receipt between
                                                                  Michael Daniels and
                                                                  Lloyd Burkley (IT Ex
                                                                  401)
PX-308                                             A; R; H; CW    2/28/12 Email from
                                                                  David Lylis to Michael
                                                                  Daniels re Murphy Beds
                                                                  (IT Ex 402)

PX-309                                             A; R; H; CW    2/27/12 Email from
                                                                  David Lylis to Michael
                                                                  Daniels e Furniture
                                                                  Business (IT Ex 403)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 37 of 112 PageID 11055
PX-310                                             A; R; H; CW    3/2/12 Letter from
                                                                  Michael Daniels to Lloyd
                                                                  Burkley re Quality Wall
                                                                  Beda Offer of Stock
                                                                  Purchase (IT Ex 404)

PX-311                                             A; R; H; CW    3/5/12 Email from
                                                                  Michael Daniels to David
                                                                  Lylis re Other businesses
                                                                  (IT Ex 405)

PX-312                                             A; R; H; CW    4/11/12 Email from
                                                                  Michael Daniels to David
                                                                  Lylis re Business (IT Ex
                                                                  406)

PX-313                                             A; R; H; CW    4/9-10/12 Email
                                                                  exchange between
                                                                  Michael Daniels to David
                                                                  Lylis re Business (IT Ex
                                                                  407)

PX-314                                             A; R; H; CW    Alliance of Florida
                                                                  Business Brokers
                                                                  Standard Exclusive Right
                                                                  of Sale Listing
                                                                  Agreement between
                                                                  Quality Wall Beds and
                                                                  Michael Daniels (IT Ex
                                                                  408)

PX-315                                             A; R; H; CW    Page 1 of Alliance of
                                                                  Florida Business Brokers
                                                                  Standard Exclusive Right
                                                                  of Sale Listing
                                                                  Agreement between
                                                                  Quality Wall Beds and
                                                                  Michael Daniels (IT Ex
                                                                  409)


PX-316                                             A; R; H; CW    10/15/14 Response to
                                                                  Subpoena (IT Ex 412)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 38 of 112 PageID 11056
PX-317                                             A; R; H; CW    3/31/12 Bill of Sale,
                                                                  Miscellaneous
                                                                  Agreement and
                                                                  Acknowledgment,
                                                                  Buyer’s Resolution,
                                                                  Minutes of Special
                                                                  Meeting of Shareholders
                                                                  of Quality Wallbeds and
                                                                  Call and Waiver of
                                                                  Notice of Special
                                                                  Meeting of Shareholders
                                                                  (IT Ex 413)

PX-318                                             A; R; H; CW    3/7/12 Email from
                                                                  Michael Daniels to Lloyd
                                                                  Burkley re Letter of
                                                                  Intent to Purchase Shares
                                                                  (IT Ex 414)

PX-319                                             A; R; H; CW    3/31/12 Letter from
                                                                  Douglas Zolla to Lloyd
                                                                  Burkley re Offer to
                                                                  Purchase Shares of
                                                                  Common Stock in
                                                                  Quality Wallbeds (IT Ex
                                                                  415)
PX-320                                             A; R; H; CW    8/24/12 Email from Jen
                                                                  to Catherine Bradaick re
                                                                  A Proposal for
                                                                  Advertising (IT Ex 416)

PX-321                                             A; R; H; CW    11/15/12 Email from
                                                                  Bradaick to Jen re Bank
                                                                  of America (IT Ex 417)

PX-322                                             A; R; H; CW    10/24/14 Paquette
                                                                  Response to Subpoena
                                                                  (IT Ex 420)

PX-323                                             A; R; H; CW    6/24/10 Letter from
                                                                  Harrison to Paquette re
                                                                  Stock Purchase
                                                                  Agreement for
                                                                  Carmello’s Pizzeria (IT
                                                                  Ex 421)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 39 of 112 PageID 11057
PX-324                                             A; R; H; CW    6/24/10 Stock Purchase
                                                                  Agreement between John
                                                                  Paquette and John
                                                                  Carmello (IT Ex 422)


PX-325                                             A; R; H; CW    7/28/10 Minutes of
                                                                  Special Meeting of Board
                                                                  of Directors of Dinello
                                                                  Restaurant Ventures (IT
                                                                  Ex 423)


PX-326                                             A; R; H; CW    12/31/10 Call and
                                                                  Waiver of Notice of
                                                                  Special Meeting of Board
                                                                  of Dinello Restaurant
                                                                  Ventures and 12/31/10
                                                                  Minutes of Special
                                                                  Meeting of Board of
                                                                  Directors of Dinello
                                                                  Restaurant Ventures (IT
                                                                  Ex 425)
PX-327                                             A; R; H; CW    3/16/11 SEC letter to
                                                                  John Paquette re Dinello
                                                                  Restaurant Form S-1
                                                                  Amendment 1 (IT Ex
                                                                  426)


PX-328                                             A; R; H; CW    3/21/11 Call and Waiver
                                                                  of Notice of Special
                                                                  Meeting of Board of
                                                                  Dinello Restaurant
                                                                  Ventures and 3/21/11
                                                                  Amended and Restated
                                                                  Minutes of Special
                                                                  Meeting of Board of
                                                                  Directors of Dinello
                                                                  Restaurant Ventures (IT
                                                                  Ex 427)

PX-329                                             A; H; CW       5/11/11 Dinello
                                                                  Restaurant Ventures
                                                                  Form S-1/A Amendment
                                                                  6 (IT Ex 428)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 40 of 112 PageID 11058
PX-330                                             A; R; H; CW    5/16/11 Letter from
                                                                  Harrison to Paquette re
                                                                  Stock Certificate for
                                                                  Dinello (IT Ex 429)


PX-331                                             A; H; I        Dinello Restaurant
                                                                  FINRA Form 211 (IT Ex
                                                                  430)

PX-332                                             *S             Dinello Restaurant
                                                                  Questionnaire for
                                                                  Executive Officers,
                                                                  Directors and Record of
                                                                  Beneficial Owners of
                                                                  More Than 5% of any
                                                                  Class of Outstanding
                                                                  Voting Stock (IT Ex 431)

PX-333                                             *S             Principal
                                                                  Owner/Director/Sharehol
                                                                  der Affidavit- Affidavit
                                                                  of John Paquette (IT Ex
                                                                  432)

PX-334                                             A; R; H; CW    Dinello Restaurant
                                                                  Ventures Form 10-Q/A
                                                                  (IT Ex 433)

PX-335                                             A; R; H; CW    8/25/11 Letter from
                                                                  Dinello to Paquette re
                                                                  Stock Certificate for
                                                                  Dinello (IT Ex 434)

PX-336                                             A; R; H; CW    10/26/11 Letter from
                                                                  Harrison Law PA to
                                                                  Paquette re Dinello
                                                                  Restaurant Stock Offer of
                                                                  Purchase (IT Ex 435)
PX-337                                             A; R; H; CW    9/15/11 Call and Waiver
                                                                  of Notice of Special
                                                                  Meeting of Board of
                                                                  Dinello Restaurant
                                                                  Ventures and 9/15/11
                                                                  Minutes of Special
                                                                  Meeting of Board of
                                                                  Directors of Dinello (IT
                                                                  Ex 438)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 41 of 112 PageID 11059
PX-338                                             A; R; H; CW    10/7/11 Resignation
                                                                  Letter from John
                                                                  Paquette to AF Ocean
                                                                  Investment Management
                                                                  (IT Ex 439)

PX-339                                             A; R; H; CW    10/7/11 AF Ocean
                                                                  Investment Management
                                                                  Form 8-K (IT Ex 440)

PX-340                                             A; R; H; CW    5/10/12 Letter from
                                                                  Paquette to Joel Beetham
                                                                  re Offer to Purchase
                                                                  Units of Common Stock
                                                                  in Bottom Pressure
                                                                  Washing (IT Ex 441)

PX-341                                             A; R; H; CW    Top to Bottom Share
                                                                  Certificate (IT Ex 442)

PX-342                                             A; R; H; CW    5/31/13 Securities
                                                                  Escrow Agreement
                                                                  between Top to Bottom
                                                                  Pressure Washing and
                                                                  Evolve Bank and
                                                                  TrustServices (IT Ex
                                                                  443)
PX-343                                             A; R; H; CW    6/24/10 Letter from
                                                                  Harrison to Jennifer re
                                                                  Stock Purchase
                                                                  Agreement for
                                                                  Carmello’s Pizzeria (IT
                                                                  Ex 447)

PX-344                                             A; R; H; CW    6/28/10 Stock Purchase
                                                                  Agreement between
                                                                  Jennifer Thomas and
                                                                  John Carmello (IT Ex
                                                                  448)


PX-345                                             A; R; H; CW    5/16/11 Dinello
                                                                  Restaurant Letter to
                                                                  Jennifer Thomas re Stock
                                                                  Certificate for Dinello
                                                                  dba Carmello’s Pizzeria
                                                                  (IT Ex 449)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 42 of 112 PageID 11060
PX-346                                             A; R; H; CW    8/25/11 Dinello
                                                                  Restaurant Letter to
                                                                  Jennifer Thomas re Stock
                                                                  Certificate for Dinello
                                                                  dba Carmello’s Pizzeria
                                                                  (IT Ex 450)

PX-347                                             A; R; H; CW    10/26/11 Harrison Law
                                                                  Letter to Jennifer
                                                                  Thomas re Dinello
                                                                  Restaurant Stock Offer of
                                                                  Purchase (IT Ex 451)

PX-348                                             A; R; H; CW    10/25/11 Harrison Law
                                                                  Check payable to
                                                                  Jennifer Thomas in
                                                                  amount of $500 for
                                                                  Dinello Stock Purchase
                                                                  (IT Ex 452)

PX-349                                             A; H           Dinello Restaurant Share
                                                                  Certificate, Thomas’
                                                                  Acceptance Agreement
                                                                  and Instructions to
                                                                  Transfer Agent and
                                                                  Shareholders
                                                                  Representation Letter (IT
                                                                  Ex 453)

PX-350                                             A; R; H; CW    6/24/10 Harrison Letter
                                                                  to Igoe re Stock Purchase
                                                                  Agreements for
                                                                  Carmello’s Pizzeria (IT
                                                                  Ex 459)


PX-351                                             A; R; H;       6/25/10 Stock Purchase
                                                                  Agreement between
                                                                  Deborah Igoe and John
                                                                  Carmello (IT Ex 460)



PX-352                                             A; R; H;       5/16/11 Dinello
                                                                  Restaurant Letter to
                                                                  Deborah Igoe re Stock
                                                                  Certificate for Dinello
                                                                  dba Carmello’s Pizzeria
                                                                  (IT Ex 462)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 43 of 112 PageID 11061
PX-353                                             A; R; H;       10/26/11 Harrison Law
                                                                  Letter to Deborah Igoe re
                                                                  Dinello Restaurant Stock
                                                                  Offer of Purchase (IT Ex
                                                                  463)

PX-354                                             *S             Dinello Restaurant Share
                                                                  Certificate, Igoe’s
                                                                  Acceptance Agreement
                                                                  and Instructions to
                                                                  Transfer Agent and
                                                                  Shareholders
                                                                  Representation Letter (IT
                                                                  Ex 464)

PX-355                                             A; R; H;       1/18/12 Letter from Igoe
                                                                  to Daniel Kelson re Court
                                                                  Document Services Offer
                                                                  to Purchase Stock (IT Ex
                                                                  465)

PX-356                                             A; R; H;       Court Document Services
                                                                  Share Certificate (IT Ex
                                                                  467)

PX-357                                             A; R; H;       6/30/12 Court Document
                                                                  Services Form 10-Q (IT
                                                                  Ex 469)

PX-358                                             A; R; H;       Court Document Services
                                                                  Shareholder
                                                                  Announcement (IT Ex
                                                                  470)

PX-359                                             A; R; H;       10/3/12 Letter from
                                                                  Zhang Jun to Igoe re
                                                                  Offer to Purchase Shares
                                                                  of Court Document
                                                                  Services (IT Ex 471)

PX-360                                             *S             Igoe Acceptance
                                                                  Agreement and
                                                                  Instructions to Transfer
                                                                  Agent and Shareholder
                                                                  Representation Letter
                                                                  Non-Affiliate-Reporting
                                                                  Company 6 Month
                                                                  Holding Period (IT Ex
                                                                  472)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 44 of 112 PageID 11062
PX-361                                             A; R; H;       5 Dogs Checks payable
                                                                  to Diane Harrison,
                                                                  Deborah Igoe and
                                                                  William Eckert in the
                                                                  amounts of $2000, $3500
                                                                  and $500 (IT Ex 473)

PX-362                                             A; R; H;       11/1/12 Quality Wallbeds
                                                                  Letter to Deborah Igoe
                                                                  and William Eckert re
                                                                  Quality Wallbeds Stock
                                                                  Offer of Purchase (IT Ex
                                                                  474)

PX-363                                             A; R; H;       12/13/12 Quality
                                                                  Wallbeds Letter re Stock
                                                                  Purchase (IT Ex 475)

PX-364                                             A; R; H;       Regions, American
                                                                  Momentum Bank and
                                                                  Chase Checks payable to
                                                                  Joel Beetham in the
                                                                  amounts of $500 each (IT
                                                                  Ex 476)

PX-365                                             A; R; H;       5 Dogs Check payable to
                                                                  Igoe for $500 (IT Ex
                                                                  477)

PX-366                                             A; R; H;       5 Dogs Checks payable
                                                                  to Igoe, Jake Neel,
                                                                  Jennifer Thomas,
                                                                  Catherine Bradaick and
                                                                  Donter Weaver in the
                                                                  amounts of $1800 each
                                                                  and $900 to Weaver (IT
                                                                  Ex 478)

PX-367                                             A; R; H;       Regions Check Payable
                                                                  to Harrison Law PA in
                                                                  amount of $900 (IT Ex
                                                                  479)

PX-368                                             A; R; H;       Purplereal.com
                                                                  Subscription Agreement
                                                                  for Deborah Igoe (IT Ex
                                                                  480)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 45 of 112 PageID 11063
PX-369                                             A; R; H;       7/28/10 Stock Purchase
                                                                  Agreement between
                                                                  Diane Harrison and John
                                                                  Caramello (IT Ex 482)

PX-370                                             A; R; H;       Harrison Law PA Florida
                                                                  Iota Trust Account Bank
                                                                  of America Acct #3034
                                                                  June 2010 Statement (IT
                                                                  Ex 483, Depo Ex 82)

PX-371                                             A; R; H;       5 Dogs Bank of America
                                                                  Acct #6784 June 2010
                                                                  Statement (IT Ex 484,
                                                                  Depo Ex 83)

PX-372                                             A; R; H;       Deposit and Checks to
                                                                  Bank of America
                                                                  Harrison Law Acct
                                                                  #3034 (IT Ex 485)

PX-373                                             A; R; H;       2/7/11 Email Exchange
                                                                  between Diane Harrison
                                                                  and Micah Eldred re
                                                                  Tecton (IT Ex 486)

PX-374                                             A; R; H;       3/16/11 SEC Letter to
                                                                  John Paquette of Dinello
                                                                  Restaurant re
                                                                  Amendment No 1 to S-1
                                                                  Filed 3/7/11 (IT Ex 487)

PX-375                                             A; R; H;       3/21/11 Letter from
                                                                  Harrison Law to SEC re
                                                                  Dinello Restaurant First
                                                                  Amendment to S-1 Filed
                                                                  3/18/11 (IT Ex 488)

PX-376                                             A; H;          11/30/10 Email
                                                                  Exchange between Micah
                                                                  Eldred and Diane
                                                                  Harrison re Landing (IT
                                                                  Ex 489, Depo Ex 77)
PX-377                                             A; H;          5/9/11 Email from Diane
                                                                  Harrison to Micah Eldred
                                                                  re Dinello Form 211 (IT
                                                                  Ex 491)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 46 of 112 PageID 11064
PX-378                                             *S             5/13/11 Dinello Letter to
                                                                  Spartan Securities re
                                                                  Dinello Form 211
                                                                  Application (IT Ex 492,
                                                                  Depo Ex 44)
PX-379                                             *S             Dinello Restaurant
                                                                  Ventures Principal
                                                                  Officer/Director/Sharehol
                                                                  der Affidavit – Affidavit
                                                                  of Diane Joy Harrison
                                                                  (IT Ex 493, Depo Exs 46,
                                                                  90))

PX-380                                             A; R; H;       6/15/11 Email Exchange
                                                                  between Steven Sanders
                                                                  and Michael Daniels re
                                                                  Michael Daniels (IT Ex
                                                                  495, Depo Ex 78)

PX-381                                             A; H;          7/14/11 Email from Anna
                                                                  Krokhina to Harrison re
                                                                  Case Completion for
                                                                  Dinello Restaurant (IT
                                                                  Ex 496)

PX-382                                             A; R; H;       State of Florida
                                                                  Electronic Articles of
                                                                  Organization for Limited
                                                                  Liability Company –
                                                                  Caramello’s Pizzeria
                                                                  LLC (IT Ex 497)

PX-383                                             A; R; H;       Contract for Purchase of
                                                                  Assets and Liabilities
                                                                  between Dinello
                                                                  Restaurant and
                                                                  Caramello’s Pizzeria (IT
                                                                  Ex 498)

PX-384                                             A; R; H;       Transaction/Matter
                                                                  Report (IT Ex 499)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 47 of 112 PageID 11065
PX-385                                             A; R; H;       Nevada Iolta Trust
                                                                  Accounts Harrison Law
                                                                  Bank of America Acct
                                                                  #9809 Check dated
                                                                  9/19/11 in the amount of
                                                                  $50,000 payable to 5
                                                                  Dogs, Inc. for
                                                                  Caramellos Pizzeria (IT
                                                                  Ex 500)

PX-386                                             A; R; H;       9/15/11 Dinello
                                                                  Restaurant Form 8-K (IT
                                                                  Ex 501)

PX-387                                             *S             Dinello Restaurant Share
                                                                  Certificate, Deposit
                                                                  Securities Request,
                                                                  10/10/11 Letter to Island
                                                                  Stock Transfer re Sale of
                                                                  Registered Securities
                                                                  Brokers Representation
                                                                  Letter, 7/15/11 Letter to
                                                                  Soren Asadov re Offer of
                                                                  Stock Purchase, 8/11/11
                                                                  Jackson Morris Opinion
                                                                  Letter and Physical
                                                                  Certificate Form (IT Ex
                                                                  502-A)
PX-388                                             A; H;          Shareholder List (IT Ex
                                                                  502-B)

PX-389                                             A; R; H;       10/12/11 Email from
                                                                  Olessia Kritskaia to
                                                                  Diane Harrison re
                                                                  FINRA Preliminary
                                                                  review of Dinello
                                                                  Restaurant (IT Ex 503)

PX-390                                             A; H;          10/21/11 Email from
                                                                  Diane Harrison to D
                                                                  Lopez re Review of
                                                                  Dinello (IT Ex 504)



PX-391                                             A; R; H;       Nevada Iolta Trust
                                                                  Accounts Harrison Law
                                                                  Bank of America Acct
                                                                  #9809 October 2011
                                                                  Statement (IT Ex 505)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 48 of 112 PageID 11066
PX-392                                             A; R; H;       Nevada Iolta Trust
                                                                  Accounts Harrison Law
                                                                  Bank of America Acct
                                                                  #9809 check dated
                                                                  10/11/01 payable to 5
                                                                  Dogs for $20,000 (IT Ex
                                                                  506)

PX-393                                             A; R; H;       Nevada Iolta Trust
                                                                  Accounts Harrison Law
                                                                  Bank of America Acct
                                                                  #9809 check dated
                                                                  10/17/11 payable to
                                                                  Harrison Law PA Florida
                                                                  IOTA in the amount of
                                                                  $49,000 and Harrison
                                                                  Law PA Florida IOTA
                                                                  acct #3034 Deposit Slip
                                                                  in amount of $49,000 (IT
                                                                  Ex 507)

PX-394                                             A; R; H;       Nevada Iolta Trust
                                                                  Accounts Harrison Law
                                                                  Bank of America Acct
                                                                  #9809 check dated
                                                                  10/19/11 to Michael J
                                                                  Daniels for $1,000 (IT
                                                                  Ex 508)
PX-395                                             A; R; H;       Harrison Law PA Florida
                                                                  IOTA acct #3034 check
                                                                  dated 10/20/11 payable
                                                                  to Michael Daniels for
                                                                  $20,000 and check dated
                                                                  10/20/11 to Diane J
                                                                  Harrison for $14,000 (IT
                                                                  Ex 509)
PX-396                                             A; R; H;       Harrison Law PA Florida
                                                                  IOTA Bank of America
                                                                  acct #3034 November
                                                                  and December 2011
                                                                  Statements and copies of
                                                                  checks (IT Ex 510)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 49 of 112 PageID 11067
PX-397                                             A; R; H;       Harrison Law PA Florida
                                                                  IOTA Bank of America
                                                                  acct #3034 check dated
                                                                  10/26/11 payable to
                                                                  Michael J Daniels in the
                                                                  amount of $25,000 and
                                                                  check dated 10/26/11
                                                                  payable to Diane J
                                                                  Harrison for $120,000
                                                                  (IT Ex 511)


PX-398                                             A; R; H;       12/31/11 AF Ocean
                                                                  Investment Manag. 10-
                                                                  K/A (IT Ex 514)




PX-399                                             A; R; H;       4/2/12 Email from Micah
                                                                  Eldred to Kim Hood re
                                                                  AF Ocean Investment
                                                                  status (IT Ex 515)



PX-400                                             A; R; H;       6/30/12 AF Ocean
                                                                  Investment Manag. 10-Q
                                                                  (IT Ex 516)




PX-401                                             A; R; H;       12/31/12 AF Ocean
                                                                  Investment Manag. 10-K
                                                                  (IT Ex 517)




PX-402                                             A; R; H; CW    Harrison Law PA Florida
                                                                  IOTA Bank of America
                                                                  acct #3034 dated 1/30/12
                                                                  payable to Daniel Kelson
                                                                  in the amount of $38,200
                                                                  (IT Ex 519)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 50 of 112 PageID 11068
PX-403                                             A; R; H; CW    Harrison Law PA Florida
                                                                  IOTA Bank of America
                                                                  acct #3034 deposit slip
                                                                  for $90,000 and 2 checks
                                                                  dated 1/9/12 from Andy
                                                                  Fan to Harrison Law PA
                                                                  Florida IOTA in the
                                                                  amounts of $70,000 and
                                                                  $20,000 (IT Ex 520)



PX-404                                             A; R; H; CW    Harrison Law PA Florida
                                                                  IOTA Bank of America
                                                                  acct #3034 deposit slip
                                                                  for $10,000 and checks
                                                                  from Michael Daniels
                                                                  Bank of America Acct
                                                                  #6838 dated 1/9/12
                                                                  payable to Harrison Law
                                                                  PA Florida IOTA in the
                                                                  amount of $9900 and
                                                                  dated 1/9/11 to Sunbelt
                                                                  (IT Ex 521)


PX-405                                             A; R; H; CW    Harrison Law PA Florida
                                                                  IOTA Bank of America
                                                                  acct #3034 check dated
                                                                  1/12/12 payable to
                                                                  Michael J Daniels for
                                                                  $10,000 (IT Ex 522)

PX-406                                             A; R; H; CW    Harrison Law PA Florida
                                                                  IOTA Bank of America
                                                                  acct #3034 check dated
                                                                  1/16/12 payable to
                                                                  Michael J Daniels for
                                                                  $13,110 (IT Ex 523)

PX-407                                             A; R; H; CW    Andy Fan Wells Fargo
                                                                  Acct #3824 check dated
                                                                  1/17/12 payable to
                                                                  Harrison Law PA Florida
                                                                  IOTA in the amount of
                                                                  $45,000 (IT Ex 524)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 51 of 112 PageID 11069
PX-408                                             A; R; H; CW    Harrison Law PA Florida
                                                                  IOTA Bank of America
                                                                  acct #3034 deposit slip
                                                                  for $45,000 and Andy
                                                                  Fan Check dated 1/17/12
                                                                  payable to Nevada
                                                                  IOLTA Harrison Law for
                                                                  $15,000 (IT Ex 525)



PX-409                                             A; R; H; CW    Harrison Law PA Florida
                                                                  IOTA Bank of America
                                                                  acct #3034 check dated
                                                                  1/31/12 payable to
                                                                  Michael J Daniels for
                                                                  $23,090 (IT Ex 526)

PX-410                                             A; R; H; CW    Harrison Law Profit &
                                                                  Loss Detail 2011 (IT Ex
                                                                  527)

PX-411                                             A; R; H;       Client Trust Liability
                                                                  Andy Fan 1/1/11-8/16/13
                                                                  (IT Ex 528)

PX-412                                             A; R; H; CW    Harrison Law PA Bank
                                                                  of America Acct #3947
                                                                  Deposit Slip for $3500
                                                                  and Harrison Law PA
                                                                  Florida IOTA Bank of
                                                                  America acct #3034
                                                                  check dated 1/31/12
                                                                  payable to Harrison Law
                                                                  PA in the amount of
                                                                  $3,500 (IT Ex 529)

PX-413                                             A; R; H;       Harrison Law 1/31/12
                                                                  Invoice to Andy Fan in
                                                                  amount of $5,000 (IT Ex
                                                                  530)



PX-414                                             A; R; H;       Harrison Law 2/31/12
                                                                  Invoice to Andy Fan in
                                                                  amount of $5,000 (IT Ex
                                                                  531)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 52 of 112 PageID 11070
PX-415                                             A; H; I        Court Document Services
                                                                  FINRA Form 211 (IT Ex
                                                                  532)




PX-416                                             A; R; H; CW    5 Dogs Bank of America
                                                                  Acct #6784 September
                                                                  2012 Bank Statement and
                                                                  Checks (IT Ex 533)



PX-417                                             *S             Court Documents
                                                                  Services Stock Power
                                                                  and Share Certificates
                                                                  (IT Ex 534)



PX-418                                             A; R; H;       10/1/12 Court Document
                                                                  Services 8_K/A (IT Ex
                                                                  535)




PX-419                                             A; R; H;       10/16/12 Email from
                                                                  Catherine Bradaick to
                                                                  Michael Daniels re Court
                                                                  Document Services
                                                                  Shareholder List (IT Ex
                                                                  536)

PX-420                                             A; R; H; CW    Harrison Law Bank of
                                                                  America Acct #3034
                                                                  March 2012 Bank
                                                                  Statement and Checks
                                                                  (IT Ex 540)


PX-421                                             A; R; H; CW    Harrison Law PA Florida
                                                                  IOTA Bank of America
                                                                  acct #3034 check dated
                                                                  3/9/12 payable to 5 Dogs
                                                                  in the amount of $11,000
                                                                  (IT Ex 541)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 53 of 112 PageID 11071
PX-422                                             A; R; H; CW    Harrison Law PA Florida
                                                                  IOTA Bank of America
                                                                  acct #3034 check dated
                                                                  3/11/12 payable to 5
                                                                  Dogs for $17,887.52 (IT
                                                                  Ex 542)

PX-423                                             A; R; H; CW    Harrison Law PA Florida
                                                                  IOTA Bank of America
                                                                  acct #3034 check dated
                                                                  4/1/12 payable to 5 Dogs
                                                                  for $31,304.48 (IT Ex
                                                                  546

PX-424                                             A; R; H; CW    11/7/12 Email from
                                                                  Catherine Bradaick to
                                                                  Taylor Zajonc re Quality
                                                                  Wallbeds 15c2-11
                                                                  FINRA 1st Comment (IT
                                                                  Ex 548)

PX-425                                             A; H; I        11/7/12 Letter from
                                                                  Spartan to FINRA re
                                                                  Response to FINRA
                                                                  11/5/12 Letter (IT Ex
                                                                  549)


PX-426                                             A; R; H; CW    5 Dogs Bank of America
                                                                  Acct #6784 check dated
                                                                  3/19/12 payable to
                                                                  Lynnette Harrison in the
                                                                  amount of $1,917 (IT Ex
                                                                  550)

PX-427                                             A; R; H; CW    5 Dogs Bank of America
                                                                  Acct #6784 check dated
                                                                  3/19/12 payable to Ruth
                                                                  Scutero in the amount of
                                                                  $8,946 (IT Ex 551)


PX-428                                             A; R; H; CW    Harrison Law PA Florida
                                                                  IOTA Bank of America
                                                                  acct #3034 deposit slip
                                                                  for $151,150 (IT Ex 564)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 54 of 112 PageID 11072
PX-429                                             A; R; H; CW    Harrison Law PA Florida
                                                                  IOTA Bank of America
                                                                  acct #3034 checks dated
                                                                  5/9/12 and 5/28/12
                                                                  payable to Michael J
                                                                  Daniels in the amounts of
                                                                  $6,500 and $1,500 (IT Ex
                                                                  565)

PX-430                                             A; R; H; CW    Harrison Law PA Florida
                                                                  IOTA Bank of America
                                                                  acct #3034 checks dated
                                                                  5/30/12 payable to Joel
                                                                  Beetham in the amount
                                                                  of $27,900 and $100 (IT
                                                                  Ex 566)
PX-431                                             A; R; H        Buyer’s Resolution re
                                                                  Top to Bottoms Pressure
                                                                  Washing (IT Ex 567)




PX-432                                             A; R; H; CW    Harrison Law PA Florida
                                                                  IOTA Bank of America
                                                                  acct #3034 checks dated
                                                                  7/6/12 payable to 5 Dogs
                                                                  in the amount of $12,000
                                                                  and payable to Harrison
                                                                  Law for $3,000 (IT Ex
                                                                  568)
PX-433                                             A; R; H        12/31/12 Letter from
                                                                  SEC to Douglas Zolla
                                                                  Top to Bottom re
                                                                  11/28/12 Form S-1 (IT
                                                                  Ex 570)


PX-434                                             A; R; H        1/10/13 Letter from
                                                                  Douglas Zolla Top to
                                                                  Bottom Pressure
                                                                  Washing to SEC re
                                                                  Response to letter re:
                                                                  11/28/12 Form S-1 (IT
                                                                  Ex 571)
PX-435                                             A; R; H        1/23/13 Letter from
                                                                  Letter from SEC to
                                                                  Douglas Zolla Top to
                                                                  Bottom Pressure
                                                                  Washing re Form S-1
                                                                  filed 1/10/13 (IT Ex 572)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 55 of 112 PageID 11073
PX-436                                             A; R; H        2/11/13 Letter from SEC
                                                                  to Douglas Zolla Top to
                                                                  Bottom re Pre-effective
                                                                  Amendment 2 to Form S-
                                                                  1 filed 1/30/13 (IT Ex
                                                                  573)

PX-437                                             A; R; H        2/12/13 Letter from
                                                                  Douglas Zolla Top to
                                                                  Bottom to SEC re Pre-
                                                                  effective Amendment 2
                                                                  to Form S-1 filed 2/13/13
                                                                  (IT Ex 574)

PX-438                                             A; R; H        6/21/13 Letter from
                                                                  Douglas Zolla Top to
                                                                  Bottom Pressure
                                                                  Washing to SEC re Form
                                                                  S-1 filed 6/5/13 (IT Ex
                                                                  575)

PX-439                                             A; R; H        5/23/13 Email from
                                                                  Harrison to Eldred,
                                                                  Catherine Bradaick,
                                                                  Michael Daniels and
                                                                  Lopez re Top to Bottom
                                                                  Pressure Washing (IT Ex
                                                                  576)
PX-440                                             A; H           Top to Bottom Pressure
                                                                  Washing Shareholder
                                                                  Information (IT Ex 577)


PX-441                                             A; R; H; CW    5 Dogs Bank of America
                                                                  Acct 6784 dated 5/9/12
                                                                  payable to Joe & Ruth
                                                                  Scutero in the amount of
                                                                  $2,500 and payable to
                                                                  Lynnette Harrison for
                                                                  $1,500 and endorsements
                                                                  (IT Ex 578)


PX-442                                             A; R; H        8/22/13 Email from
                                                                  Diane Harrison to
                                                                  Michael Daniels re Top
                                                                  to Bottom and attaching
                                                                  6/30/13 10-Q (IT Ex 579)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 56 of 112 PageID 11074
PX-443                                             A; R; H; CW    Harrison Law PA Bank
                                                                  of America Acct #3947
                                                                  Check payable to Brandi
                                                                  J Peachey for $1,000 (IT
                                                                  Ex 580)


PX-444                                             A; H           1/6/14 Email from Taylor
                                                                  Zajonc to Eldred re Top
                                                                  to Bottom FINRA Price
                                                                  request (IT Ex 582)



PX-445                                             A; R; H        4/1/14 Call and Waiver
                                                                  Notice of the Special
                                                                  Meeting of the
                                                                  Shareholders of Top to
                                                                  Bottom and Minutes of
                                                                  the Special Meeting (IT
                                                                  Ex 583)
PX-446                                             A; R; H        5/5/14 Call and Waiver
                                                                  Notice of the Special
                                                                  Meeting of the
                                                                  Shareholders of Top to
                                                                  Bottom and Minutes of
                                                                  the Special Meeting (IT
                                                                  Ex 584)
PX-447                                             A; R; H        6/9/14 Email from Diane
                                                                  to Micah Eldred re
                                                                  TOPW problem (IT Ex
                                                                  585)



PX-448                                             A; H           5/6/14 Top to Bottom
                                                                  Pressure Washing S-1
                                                                  (IT Ex 587)




PX-449                                             A; R; H; CW    5 Dogs Bank of America
                                                                  Acct #6784 June and July
                                                                  2014 Bank Statements
                                                                  and Checks (IT Ex 588)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 57 of 112 PageID 11075
PX-450                                             A; R; H; CW    AF Ocean Investment
                                                                  Management Wells
                                                                  Fargo Acct #0111
                                                                  Checks dated 6/1/12
                                                                  payable to 5 Dogs in the
                                                                  amount of $7,500 and
                                                                  Harrison Law in the
                                                                  amount of $5,000 (IT Ex
                                                                  589)



PX-451                                             A; R; H; CW    AF Ocean Investment
                                                                  Management Wells
                                                                  Fargo Acct #0111
                                                                  Checks dated 12/18/12
                                                                  payable to 5 Dogs in the
                                                                  amount of $3,000 and
                                                                  Harrison Law in the
                                                                  amount of $3,000 (IT Ex
                                                                  590)

PX-452                                             A; R; H; CW    AF Ocean Investment
                                                                  Management Wells
                                                                  Fargo Acct #0111
                                                                  Checks dated 9/2/13
                                                                  payable to 5 Dogs in the
                                                                  amount of $12,500 and
                                                                  Harrison Law in the
                                                                  amount of $7,500 (IT Ex
                                                                  591)
PX-453                                             A; R; H; CW    AF Ocean Investment
                                                                  Management Wells
                                                                  Fargo Acct #0111 Check
                                                                  dated 10/18/13 payable
                                                                  to Harrison Law for
                                                                  $5,000 (IT Ex 592)

PX-454                                             A; R; H; CW    5 Dogs Bank of America
                                                                  Acct #6784 December
                                                                  2012 Bank Statement and
                                                                  checks (IT Ex 593)



PX-455                                             A; R; H; CW    Checks payable to
                                                                  Harrison Law PA Trust
                                                                  Fund and Endorsements
                                                                  (IT Ex 594)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 58 of 112 PageID 11076
PX-456                                             A; R; H; CW    Check dated 5/24/13
                                                                  payable to Sarasota Pack
                                                                  & Ship for $10,000 re:
                                                                  Paid for Michael Daniels
                                                                  from Harrison Law Trust
                                                                  Account (IT Ex 595)

PX-457                                             A; R; H; CW    Check dated 5/21/13
                                                                  payable to Top to Bottom
                                                                  Pressure Washing in the
                                                                  amount of $5,000 re: For
                                                                  Andy Fan, Michael
                                                                  Davison paid in Capital
                                                                  (IT Ex 596)
PX-458                                             A; R; H; CW    Andy’s Business
                                                                  Conglomerate check
                                                                  dated 5/13/13 payable to
                                                                  Nevada IOLTA Trust
                                                                  Account in the amount of
                                                                  $15,000 (IT Ex 597)

PX-459                                             A; H           6/15/13 Andy’s Business
                                                                  ConglomerateS-1, Top to
                                                                  Bottom S-1 (IT Ex 598)




PX-460                                             A; R; H; CW    Harrison Law PA Bank
                                                                  of America Acct #3947
                                                                  check Dated 6/23/13
                                                                  payable to 5 Dogs in the
                                                                  amount of $5,000 (IT Ex
                                                                  599)

PX-461                                             *S             8/28/14 Letter from
                                                                  PurpleReal.com to
                                                                  Spartan re PurpleReal
                                                                  Common Stock (IT Ex
                                                                  600)


PX-462                                             A; H; I        8/28/14 Email from
                                                                  Taylor Zajonc to Diane
                                                                  Harrison re 211 FINRA
                                                                  1st Response (IT Ex 601,
                                                                  Depo Ex 193)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 59 of 112 PageID 11077
PX-463                                             A; R; H        9/13/10 Email from
                                                                  Micah Eldred to Diane
                                                                  Harrison re
                                                                  BlackwaterTees.com (IT
                                                                  Ex 602)


PX-464                                             A; R; H        Harrison Law
                                                                  Engagement Agreement
                                                                  with Rainbow Coral
                                                                  Group (IT Ex 603)



PX-465                                             A; R; H        9/24/10 Letter from
                                                                  Harrison to Rainbow
                                                                  Coral re Opinion Letter
                                                                  (IT Ex 604)



PX-466                                             A; R; H        10/29/10 Letter from
                                                                  Harrison Law to SEC re
                                                                  Rainbow Coral
                                                                  Amendment 2 to S-1/A
                                                                  filed 9/24/10 (IT Ex 605)


PX-467                                             A; R; H        11/23/10 Letter from
                                                                  Harrison Law to SEC re
                                                                  Rainbow Coral
                                                                  Amendment 3 to S-1/A
                                                                  (IT Ex 606)


PX-468                                             A; R; H        1/19/11 Email from
                                                                  Diane Harrison to Alvin
                                                                  Mirman re Neutra Corp
                                                                  attaching Attorney
                                                                  Retainer Agreement (IT
                                                                  Ex 607)

PX-469                                             A; R; H; CW    Ex. 5.1 2/24/11 Harrison
                                                                  Opinion Letter re Neutra
                                                                  (IT Ex 608)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 60 of 112 PageID 11078
PX-470                                             A; R; H; CW    4/4/11 Harrison
                                                                  Response to SEC re
                                                                  Neutra Amendment 1 to
                                                                  S-1/A (IT Ex 609)



PX-471                                             A; R; H; CW    7/9/11 Email from
                                                                  Sheldon Rose to Diane
                                                                  Harrison re Aristocrat
                                                                  Group (IT Ex 610)



PX-472                                             A; R; H; CW    Harrison Law
                                                                  Engagement Agreement
                                                                  with Aristocrat Group
                                                                  (IT Ex 611)



PX-473                                             A; R; H; CW    8/24/11 Harrison Law
                                                                  Opinion of Counsel
                                                                  Aristocrat Group S-1
                                                                  Harrison Law to SEC re
                                                                  Aristocrat Group
                                                                  Amendment 1 to S-1 (IT
                                                                  Ex 612)
PX-474                                             A; R; H; CW    9/26/11 Letter from
                                                                  Harrison Law to SEC re
                                                                  Aristocrat Group
                                                                  Amendment 1 to S-1 (IT
                                                                  Ex 613)


PX-475                                             A; R; H; CW    10/18/11 Letter from
                                                                  Harrison Law to SEC re
                                                                  Aristocrat Group
                                                                  Amendment 2 to S-1 (IT
                                                                  Ex 614)


PX-476                                             A; R; H; CW    10/28/11 Email from
                                                                  Sheldon Rose to Diane
                                                                  Harrison re First Social
                                                                  (IT Ex 615)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 61 of 112 PageID 11079
PX-477                                             A; R; H; CW    11/7/11 Harrison Law
                                                                  Opinion of Counsel re
                                                                  Registration Statement
                                                                  on S-1 of First Social
                                                                  Networx (IT Ex 616)


PX-478                                             A; R; H; CW    12/10/11 Email from
                                                                  Sheldon Rose to Alvin
                                                                  Mirman re First Social
                                                                  (IT Ex 617)



PX-479                                             A; R; H; CW    Harrison Law
                                                                  Engagement Agreement
                                                                  with Global Group
                                                                  Enterprises (IT Ex 618)



PX-480                                             A; R; H; CW    1/18/12 Email from
                                                                  Sheldon Rose to Alvin
                                                                  Mirman re First Social
                                                                  (IT Ex 619)



PX-481                                             A; R; H; CW    1/18/12 Email from
                                                                  Sheldon Rose to Diane
                                                                  Harrison re E-Waste (IT
                                                                  Ex 620)



PX-482                                             A; R; H; CW    Harrison Law
                                                                  Engagement Agreement
                                                                  with John Maute/E-
                                                                  Waste (IT Ex 621)



PX-483                                             A; R; H; CW    2/2/12 Harrison Law
                                                                  Opinion of Counsel re
                                                                  Registration Statement
                                                                  on S-1 of Global Group
                                                                  Enterprises (IT Ex 622)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 62 of 112 PageID 11080
PX-484                                             A; R; H; CW    3/6/12 Letter from
                                                                  Harrison Law to SEC re
                                                                  Global Group Enterprises
                                                                  Amendment 1 to Form S-
                                                                  1 (IT Ex 623)


PX-485                                             A; R; H; CW    3/5/12 Email from
                                                                  Sheldon Rose to Alvin
                                                                  Mirman re Global (IT Ex
                                                                  624)



PX-486                                             A; R; H; CW    3/19/12 Harrison Law
                                                                  Opinion of Counsel re
                                                                  Registration Statement
                                                                  on S-1 of E-Waste (IT Ex
                                                                  625)


PX-487                                             A; R; H; CW    4/3/12 Email from
                                                                  Sheldon Rose to Alvin
                                                                  Mirman re First Social
                                                                  Networx FINRA
                                                                  Response (IT Ex 626)


PX-488                                             A; R; H; CW    5/2/12 Harrison Law
                                                                  Letter to SEC re E-Waste
                                                                  Amendment 1 to S-1 (IT
                                                                  Ex 627)



PX-489                                             A; R; H; CW    5/23/12 Harrison Law
                                                                  Letter to SEC re E-
                                                                  Waste Amendment 2 to
                                                                  S-1 (IT Ex 628)



PX-490                                             A; R; H; CW    4/10/12 Harrison Law
                                                                  Opinion of Counsel re
                                                                  Registration Statement
                                                                  on S-1 of First
                                                                  Independence (IT Ex
                                                                  629)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 63 of 112 PageID 11081
PX-491                                             A; R; H; CW    7/23/12 Email from
                                                                  Sheldon Rose to Diane
                                                                  Harrison re First
                                                                  Independence (IT Ex
                                                                  630)


PX-492                                             A; R; H; CW    8/9/12 Email from
                                                                  Harrison to Mirman re
                                                                  Global Group Opinion
                                                                  Letter for DTC (IT Ex
                                                                  631)


PX-493                                             A; R; H; CW    9/18/12 Letter from
                                                                  Harrison Law to DTC re
                                                                  Global Group Shares of
                                                                  Common Stock (IT Ex
                                                                  632)


PX-494                                             A; R; H; CW    11/2/12 Email from
                                                                  Sheldon Rose to Alvin
                                                                  Mirman re First Social
                                                                  (IT Ex 633)



PX-495                                             A; R; H; CW    12/6/12 Email from
                                                                  Sheldon Rose to Scott
                                                                  Rapfogel re E-Waste (IT
                                                                  Ex 634)



PX-496                                             A; R; H; CW    12/6/12 Email from
                                                                  Sheldon Rose to Diane
                                                                  Harrison re E-Waste (IT
                                                                  Ex 635)



PX-497                                             A; R; H; CW    12/26/12 Email from
                                                                  Roman Livson to
                                                                  Sheldon Rose re EWST
                                                                  Draft Documentation (IT
                                                                  Ex 636)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 64 of 112 PageID 11082
PX-498                                             A; R; H; CW    12/26/12 Email from
                                                                  Sheldon Rose to Roman
                                                                  Livson re E-Waste (IT
                                                                  Ex 637)



PX-499                                             A; R; H; CW    1/2/13 Letter from
                                                                  Harrison Law to Buyers
                                                                  Listed on Schedule II re
                                                                  E-Waste (IT Ex 638)



PX-500                                             A; R; H; CW    5/31/12 E-Waste 10-Q
                                                                  (IT Ex 639)




PX-501                                             A; R; H; CW    1/1/13 Email from Rose
                                                                  to Diane Harrison re E-
                                                                  Waste Stock Purchase
                                                                  Agreement (IT Ex 640)



PX-502                                             A; R; H; CW    2/19/13 Letter from
                                                                  Harrison Law to DTCC
                                                                  re First Social Networx
                                                                  Shares of Common Stock
                                                                  (IT Ex 641)


PX-503                                             A; R; H; CW    2/21/13 Email from
                                                                  Sheldon Rose to Diane
                                                                  Harrison re GGET
                                                                  Global Materials for
                                                                  Opinion Letter (IT Ex
                                                                  642)

PX-504                                             A; R; H; CW    2/24/13 Email from
                                                                  Diane Harrison to
                                                                  Sheldon Rose re Invoices
                                                                  (IT Ex 643)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 65 of 112 PageID 11083
PX-505                                             A; R; H; CW    2/21/13 Letter from
                                                                  Harrison Law to Buyers
                                                                  on Schedule II Listed re
                                                                  Global Group (IT Ex
                                                                  644)


PX-506                                             A; R; H; CW    8/31/12 Global Group
                                                                  Enterprises 10-Q (IT Ex
                                                                  645)




PX-507                                             A; R; H; CW    4/25/13 Harrison Law
                                                                  Invoice to First
                                                                  Independence (IT Ex
                                                                  646)



PX-508                                             A; R; H; CW    3/26/13 letter from
                                                                  Harrison Law to DTCC
                                                                  re First Independence
                                                                  Shares of Common Stock
                                                                  (IT Ex 647)


PX-509                                             A; R; H; CW    3/15/13 Letter from
                                                                  Harrison Law to
                                                                  Universal Technology
                                                                  Systems re Registration
                                                                  Statement on S-1 (IT Ex
                                                                  648)

PX-510                                             A; R; H; CW    5/14/13 Email from
                                                                  Sheldon Rose to Diane
                                                                  Harrison re Universal (IT
                                                                  Ex 649)



PX-511                                             A; R; H; CW    5/21/13 Email from
                                                                  Diane Harrison to
                                                                  Sheldon Rose re Opinion
                                                                  Letter (IT Ex 650)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 66 of 112 PageID 11084
PX-512                                             A; R; H; CW    4/21/13 Email from
                                                                  Sheldon Rose to Diane
                                                                  Harrison re Universal
                                                                  and Opinion letters for
                                                                  First Social and First
                                                                  Independence (IT Ex
                                                                  651)
PX-513                                             A; R; H; CW    5/27/14 Harrison Law
                                                                  Opinion of Counsel letter
                                                                  re Registration Statement
                                                                  on S-1 for Orion Group
                                                                  (IT Ex 654)


PX-514                                             A; R; H; CW    6/23/14 Email from
                                                                  Sheldon Rose to Diane
                                                                  Harrison re Orion Global
                                                                  (IT Ex 655)



PX-515                                             A; R; H; CW    12/31/12 First Social
                                                                  Networx 10-Q (IT Ex
                                                                  656)




PX-516                                             A; R; H; CW    6/11/13 Email from
                                                                  Diane Harrison to
                                                                  Sheldon Rose re
                                                                  Universal (IT Ex 657)



PX-517                                             A; R; H; CW    8/27/13 Email from
                                                                  Sheldon Rose to Diane
                                                                  Harrison re Universal
                                                                  Technology Systems
                                                                  Cappelli Shares (IT Ex
                                                                  658)

PX-518                                             A; R; H; CW    8/27/13 Email from
                                                                  Diane Harrison to Ian
                                                                  Kass re DTC Application
                                                                  Opinion for Universal
                                                                  and attaching Opinion
                                                                  Letter (IT Ex 659)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 67 of 112 PageID 11085
PX-519                                             A; R; H; CW    0/6/13 Email from
                                                                  Sheldon Rose to Diane
                                                                  Harrison re Envoy (IT Ex
                                                                  660)



PX-520                                             A; R; H; CW    9/6/13 Harrison Law
                                                                  Invoice (IT Ex 661)




PX-521                                             A; R; H; CW    10/23/13 Email from
                                                                  Sheldon Rose to Diane
                                                                  Harrison re First Xeris
                                                                  Fee Agreement (IT Ex
                                                                  664)


PX-522                                             A; R; H; CW    11/7/13 Letter from
                                                                  Harrison Law to SEC re
                                                                  First Xeris Amendment 1
                                                                  to S-1 (IT Ex 666)



PX-523                                             A; R; H; CW    1/2/14 Letter from
                                                                  Harrison Law to DTCC
                                                                  re Envoy Group Shares
                                                                  of Common Stock (IT Ex
                                                                  667)


PX-524                                             A; R; H; CW    3/21/14 Email from
                                                                  Diane Harrison to
                                                                  Sheldon Rose re First
                                                                  Xeris Opinion Letter and
                                                                  attaching Opinion Letter
                                                                  (IT Ex 668)

PX-525                                             A; R; H; CW    1/10/13 Email from
                                                                  Catherine Bradaick to
                                                                  Diane Harrison re TTB
                                                                  Response Letter to SEC
                                                                  and attaching letter (IT
                                                                  Ex 669)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 68 of 112 PageID 11086
PX-526                                             A; R; H; CW    1/10/13 Email from
                                                                  Doug Zolla to Diane
                                                                  Harrison re SEC
                                                                  Comment Letter Top to
                                                                  Bottom and attaching
                                                                  letter (IT Ex 670)

PX-527                                             A; R; H; I     7/22/11 Email exchange
                                                                  between Eldred, Daniels
                                                                  and Gregg Jaclin re
                                                                  Gregg Jaclin (IT Ex 678,
                                                                  Depo Ex 79)


PX-528                                             A; R; H; I     8/18/11 Email exchange
                                                                  between Micah Eldred
                                                                  and Michael Daniels re
                                                                  DNLO (IT Ex 679, Depo
                                                                  Ex 80)


PX-529                                             A; R; H; I     10/10-13/11 Email
                                                                  exchange between Eldred
                                                                  and Daniels re Dinello
                                                                  Restaurant Ventures (IT
                                                                  Ex 680)


PX-530                                             A; R; H        Michael Daniels Spartan
                                                                  Securities Acct #97-13
                                                                  12/11 Statement (IT Ex
                                                                  681)



PX-531                                             A; R; H; I     2/21/12 Email from
                                                                  Eldred to Daniels re
                                                                  Andy (IT Ex 682)




PX-532                                             A; R; H; CW    Memo from Michael
                                                                  Daniels to Opie re
                                                                  Shareholder Purchases in
                                                                  Court Document Services
                                                                  (IT Ex 683, Depo Ex 84)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 69 of 112 PageID 11087
PX-533                                             *S             Court Documents
                                                                  Services Letter to
                                                                  Spartan Securities re
                                                                  FINRA Comment Letter
                                                                  (IT Ex 685)


PX-534                                             A; R; H; I     7/30/12 Email Exchange
                                                                  between Michael Daniels
                                                                  and Micah Eldred re
                                                                  Andy (IT Ex 686, Depo
                                                                  Ex 196)


PX-535                                             A; R; H; CW    8/9/12 Court Document
                                                                  Services Shareholder
                                                                  Announcement (IT Ex
                                                                  687)



PX-536                                             A; R; H; CW    Memo from Michael
                                                                  Daniels to Opie re
                                                                  Shareholder Purchases in
                                                                  Quality Wallbeds (IT Ex
                                                                  688)


PX-537                                             A; H; I        Quality Wallbeds FINRA
                                                                  Form 211 (IT Exs 689,
                                                                  743, 760, Depo Ex 190)




PX-538                                             A; R; H; CW    4/8/12 Letter from
                                                                  Catherine to Lynn re
                                                                  Shareholder Purchases in
                                                                  Top to Bottom (IT Ex
                                                                  690)


PX-539                                             *S             Issue Shell Questionnaire
                                                                  and Certification for Top
                                                                  to Bottom Pressure
                                                                  Washing (IT Ex 692)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 70 of 112 PageID 11088
PX-540                                             *S             Principal
                                                                  Officer/Director/Sharehol
                                                                  der Affidavit – Affidavit
                                                                  of Michael J. Daniels (IT
                                                                  Ex 693)


PX-541                                             *S             Top to Bottom Pressure
                                                                  Washing Form 211 (IT
Joint 84                                                          Exs 694, 762, Depo Exs
                                                                  60, 255)



PX-542                                             *S             4/21/14 Letter from
                                                                  Xiaofang Fei to Lynnette
                                                                  Harrison re purchase of
                                                                  Top to Bottom shares
                                                                  and Shareholder
                                                                  Representation Letter,
                                                                  Acceptance Agreement
                                                                  and Instructions to
                                                                  Transfer Agent (IT Ex
                                                                  695)

PX-543                                             A; R; H; CW    Michael Daniels’ Spartan
                                                                  Securities Acct #97-13
                                                                  7/1/12-9/30/12 statement
                                                                  (IT Ex 696)



PX-544                                             A; R; H; CW    9/26/12 Business Wire
                                                                  Press Release on AF
                                                                  Ocean Investment
                                                                  Management (IT Ex 697



PX-545                                             A; R; H; CW    12/23/13 Bradaick
                                                                  Raymond James Acct
                                                                  #9786 Trade
                                                                  Confirmation (IT Ex
                                                                  698)


PX-546                                             A; R; H; CW    Scottrade China
                                                                  Statements (IT Ex 699)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 71 of 112 PageID 11089
PX-547                                             A; R; H; CW    Michael Daniels’ Spartan
                                                                  Securities Acct #SS06
                                                                  1/14 Statement (IT Ex
                                                                  700)



PX-548                                             A; R; H; CW    Business Wire Press
                                                                  Release ChinAmerica
                                                                  Finalizes Formal
                                                                  Contract (IT Ex 701)



PX-549                                             A; R; H; CW    Catherine Bradaick
                                                                  Raymond James Acct
                                                                  #9786 1/13 Statement
                                                                  and Trade Confirmations
                                                                  for 1/6/14, 1/18/14 and
                                                                  1/22/14 (IT Ex 702)

PX-550                                             A; R; H; CW    Xiaofang Fei’s Scottrade
                                                                  China 1/14 Statement (IT
                                                                  Ex 703)




PX-551                                             A; R; H; CW    Jun Zhang’s Scottrade
                                                                  China 1/14 Statement (IT
                                                                  Ex 704)




PX-552                                             A; R; H; CW    Michael Daniels’ Spartan
                                                                  Securities Acct #SS01
                                                                  4/14 Statement (IT Ex
                                                                  705)



PX-553                                             A; R; H; CW    Michael Daniels’ Fidelity
                                                                  Acct #4093 5/14
                                                                  Statement (IT Ex 706)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 72 of 112 PageID 11090
PX-554                                             A; R; H; CW    Catherine Bradaick
                                                                  Raymond James Acct
                                                                  #9786 5/14 Statement
                                                                  and Trade Confirmations
                                                                  for 5/5/14 and 5/6/14 (IT
                                                                  Ex 707)

PX-555                                             A; R; H; CW    Jun Zhang’s Scottrade
                                                                  China 5/14 Statement (IT
                                                                  Ex 708)




PX-556                                             A; R; H; CW    Xiaofang Fei’s Scottrade
                                                                  China 6/14 Statement (IT
                                                                  Ex 709)




PX-557                                             A; R; H; CW    Doug Zolla Raymond
                                                                  James Acct #9027 6/5/14
                                                                  Trade Confirmation (IT
                                                                  Ex 710)



PX-558                                             A; R; H; CW    Jun Zhang’s Scottrade
                                                                  China 6/14 Statement (IT
                                                                  Ex 711)




PX-559                                             A; R; H; CW    Xiaofang Fei’s Scottrade
                                                                  China 6/14 Statement (IT
                                                                  Ex 712)




PX-560                                             A; R; H; CW    Michael Daniels’ Fidelity
                                                                  Acct #4093 1/15
                                                                  Statement (IT Ex 713)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 73 of 112 PageID 11091
PX-561                                             A; R; H; CW    Jun Zhang’s Scottrade
                                                                  China 1/14 Statement (IT
                                                                  Ex 714-A)




PX-562                                             A; R; H; CW    Douglas Zolla Raymond
                                                                  James Acct #027 6/17
                                                                  Statement (IT Ex 716)




PX-563                                             A; R; H; CW    9/23/14 Zolla Response
                                                                  to Subpoena (IT Ex 718)




PX-564                                             A; R; H; CW    6/24/10 Harrison Letter
                                                                  to Doug Zolla re Stock
                                                                  Purchase Agreement for
                                                                  Carmello’s Pizzeria (IT
                                                                  Ex 719)


PX-565                                             A; R; H; CW    6/28/10 Stock Purchase
                                                                  Agreement between
                                                                  Doug Zolla and John
                                                                  Carmello and check (IT
                                                                  Ex 720)


PX-566                                             A; R; H; CW    5/16/11 Dinello Letter to
                                                                  Doug Zolla re Stock
                                                                  Certificate for Dinello
                                                                  Restaurant dba
                                                                  Carmello’s Pizzeria (IT
                                                                  Ex 721)

PX-567                                             A; R; H; CW    10/26/11 Harrison Law
                                                                  Letter to Douglas Zolla
                                                                  re Dinello Restaurant
                                                                  Stock Offer of Purchase
                                                                  (IT Ex 722)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 74 of 112 PageID 11092
PX-568                                             *S             Dinello Share Certificate,
                                                                  Douglas Zolla
                                                                  Acceptance Agreement
                                                                  and Instructions to
                                                                  Transfer Agent and
                                                                  Shareholders
                                                                  Representation Letter for
                                                                  Dinello (IT Ex 723)



PX-569                                             *S             Douglas Zolla
                                                                  Agreement and
                                                                  Instructions to Transfer
                                                                  Agent in Court
                                                                  Document Services (IT
                                                                  Ex 724)

PX-570                                             *S             Douglas Zolla
                                                                  Agreement and
                                                                  Instructions to Transfer
                                                                  Agent in Quality
                                                                  Wallbeds (IT Ex 725)


PX-571                                             *S             Douglas Zolla
                                                                  Agreement and
                                                                  Instructions to Transfer
                                                                  Agent in Quality
                                                                  Wallbeds (IT Ex 726)


PX-572                                             *S             Stock Power (IT Ex 727)




PX-573                                             A; R; H; CW    American Momentum
                                                                  Bank check payable to
                                                                  Joel Beetham in the
                                                                  amount of $5,000 (IT Ex
                                                                  728)


PX-574                                             A; R; H; CW    Top to Bottom Pressure
                                                                  Washing Cash Flow
                                                                  Worksheet (IT Ex 729)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 75 of 112 PageID 11093
PX-575                                             *S             7/26/13 Top to Bottom
                                                                  Pressure Washing letter
                                                                  to Micah Eldred re Form
                                                                  211 Application (IT Ex
                                                                  730)


PX-576                                             *S             Spartan 15c2-11 Listing
                                                                  Application Checklist for
                                                                  Top to Bottom Pressure
                                                                  Washing FINRA Form
                                                                  211 (IT Ex 731)


PX-577                                             A; R; H; CW    9/1/13 Top to Bottom
                                                                  Pressure Washing
                                                                  Statement of Shares (IT
                                                                  Ex 732)



PX-578                                             A; R; H; CW    9/11/13 Top to Bottom
                                                                  Pressure Washing
                                                                  Minutes of Special
                                                                  Meeting of Shareholders
                                                                  (IT Ex 733)


PX-579                                             A; R; H; CW    9/11/13 Douglas Zolla
                                                                  Resignation from Top to
                                                                  Bottom Pressure
                                                                  Washing (IT Ex 734)



PX-580                                             A; R; H; CW    Contract for Purchase of
                                                                  Assets and Liabilities of
                                                                  Top to Bottom (IT Ex
                                                                  735)



PX-581                                             A; R; H; CW    4/10/14 Letter from
                                                                  Douglas Zolla to Island
                                                                  Stock Transfer re Top to
                                                                  Bottom (IT Ex 736)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 76 of 112 PageID 11094
PX-582                                             A; R; H; CW    Douglas Zolla’s
                                                                  Raymond James Acct
                                                                  #9027 Account Opening
                                                                  Documents and Client
                                                                  Agreement (IT Ex 737)


PX-583                                             A; R; H; CW    4/11/14 Email exchange
                                                                  between Peter Borho and
                                                                  Catherine Bradaick re
                                                                  CAME (IT Ex 738)



PX-584                                             A; R; H; CW    6/4/14 Email exchange
                                                                  between Peter Borho and
                                                                  Doug Zolla re SLPC (IT
                                                                  Ex 739)



PX-585                                             A; R; H; CW    PurpleReal.com
                                                                  Subscription Agreement
                                                                  for Douglas Zolla (IT Ex
                                                                  740)



PX-586                                             A; R; H; CW    Michael Daniels Spartan
                                                                  Acct #SS05 12/13
                                                                  Statement (IT Ex 744)




PX-587                                             A; R; H; I     4/1/12 Email exchange
                                                                  between Michael
                                                                  Daniels, Micah Eldred
                                                                  and Andy Fan re Stock
                                                                  Certs and Michael/Micah
                                                                  in Las Vegas (IT Ex 747)

PX-588                                             A; R; H; I     4/10-12/12 Email
                                                                  exchange between Andy
                                                                  Fan, Michael Daniels and
                                                                  Micah Eldred re Deal and
                                                                  Follow Up with Andy (IT
                                                                  748)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 77 of 112 PageID 11095
PX-589                                             A; R; H; I     6/29/12 Email From Carl
                                                                  Dilley to Micah Eldred re
                                                                  closing (IT Ex 749)




PX-590                                             A; R; H; I     5/18/10 Email Exchange
                                                                  between Brian Uppal,
                                                                  David Lubin, Toni
                                                                  Eldred, Scott Prail and
                                                                  Micah Eldred re
                                                                  Coastline (IT Ex 750)

PX-591                                             A; R; H; I     10/20-21/10 Email
                                                                  Exchange between Carly
                                                                  Dilley, Diane Harrison
                                                                  and Micah Eldred (IT Ex
                                                                  751)


PX-592                                             *S             1/29/13 Transfer Agent
                                                                  Agreement Between
                                                                  Island Stock Transfer and
                                                                  First Independence (IT
                                                                  Ex 752)


PX-593                                             *S             4/8/11 Transfer Agent
                                                                  Agreement between
                                                                  Island and Dinello
                                                                  Restaurant Ventures (IT
                                                                  Ex 753)


PX-594                                             A; R; I        10/12/11 Email from
                                                                  Anna Krokhina to Dave
                                                                  Lopez re Dinello
                                                                  Restaurant Ventures (IT
                                                                  Ex 754)


PX-595                                             A; R; H; CW    10/11 Micah Spartan
                                                                  Acct #02-10 transactions
                                                                  (IT Ex 755)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 78 of 112 PageID 11096
PX-596                                             A; R; H; I     7/13/12 Email from
                                                                  Micah Eldred to Michael
                                                                  re Island Documents (IT
                                                                  Ex 756)



PX-597                                             *S             7/13/12 Transfer Agent
                                                                  Agreement between
                                                                  Island and Court
                                                                  Document Services (IT
                                                                  Ex 757)


PX-598                                             A; R; H; I     11/29/12 Email from
                                                                  Diane Harrison to Carl
                                                                  Dilley re Court
                                                                  Document Services (IT
                                                                  Ex 758)


PX-599                                             A; R; H; I     9/5/12 Email from Micah
                                                                  Eldred to Michael
                                                                  Daniels re AF Ocean
                                                                  Investment (IT Ex 759)



PX-600                                             A; R; H; I     1/25/13 Email from
                                                                  Eldred to Daniels re
                                                                  Island Stock Transfer
                                                                  Agent Agreement for
                                                                  Top to Bottom Pressure
                                                                  Washing (IT Ex 761)

PX-601                                             *S             12/5/13 Harrison Law
                                                                  letter to Island Stock
                                                                  Transfer re Opinion
                                                                  Regarding Free Trading
                                                                  Status of Top to Bottom
                                                                  Pressure Washing (IT Ex
                                                                  763)
PX-602                                             A; R; H; CW    1/16/14 Spartan
                                                                  Securities Letter to
                                                                  FINRA re Top to Bottom
                                                                  Common Stock (IT Ex
                                                                  764)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 79 of 112 PageID 11097
PX-603                                             A; R; H; CW    Catherine Bradaick’s
                                                                  Spartan Acct #SS06 1/14
                                                                  Statement (IT Ex 765)




PX-604                                             A; R; H; CW    5/19/14 Spartan Letter to
                                                                  FINRA re Sichuan
                                                                  Lenders Petrochemical
                                                                  f/k/a Quality Wallbeds
                                                                  Common Stock (IT Ex
                                                                  766)

PX-605                                             A; H; I        Purplereal.com FINRA
                                                                  Form 211 (IT Ex 767)




PX-606                                             A; H           Spartan Securities 15c2-
                                                                  11 Red Flag Issues (IT
                                                                  Ex 768, Depo Exs 189,
                                                                  254)



PX-607                                             *S             Shareholder Information,
                                                                  Regressing Diagram for
                                                                  Document Services,
                                                                  Quality Wallbeds and
                                                                  Top to Bottom,
                                                                  Purplereal.com
                                                                  Shareholder Data
                                                                  Spreadsheet (IT Ex 769)

PX-608                                             A; R; H; CW    1/30/09 Email from
                                                                  Sheldon Rose to Carl
                                                                  Dilley re Kids Germ
                                                                  Defense Corp (IT Ex
                                                                  772)


PX-609                                             A; R; H        12/8/09 Email from Rose
                                                                  to Carl Dilley re Kids
                                                                  Germ Defense Form 211
                                                                  Application (IT Ex 773)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 80 of 112 PageID 11098
PX-610                                             A; R; H        1/4/10 Email from
                                                                  Sheldon Rose to Carl
                                                                  Dilley re Happy New
                                                                  Year (IT Ex 774)



PX-611                                             A; R; H        1/4/10 Email from Dilley
                                                                  to Sheldon Rose re
                                                                  FINRA Clearance Kids
                                                                  Germ Defense (IT Ex
                                                                  775)


PX-612                                             *S             DTC Request Form for
                                                                  Issues Being Made
                                                                  Eligible in The
                                                                  Secondary Market for
                                                                  Kids Germ Defense,
                                                                  Share Certificate and
                                                                  Agent Attestation Form
                                                                  (IT Ex 776)


PX-613                                             A; R; H; CW    10/4/10 Email from Anna
                                                                  Krokhina to Sheldon
                                                                  Rose re Obscene Jeans
                                                                  Corp (IT Ex 777, Depo
                                                                  Ex 212)


PX-614                                             A; R; H        10/6/10 Email from Carl
                                                                  Dilley to Sheldon Rose re
                                                                  OBJE (IT Ex 778)




PX-615                                             A; R; H        11/5/10 Email from
                                                                  Sheldon Rose to Carl
                                                                  Dilley re Escrow
                                                                  Agreement Obscene
                                                                  Jeans (IT Ex 779, Depo
                                                                  Ex 213)

PX-616                                             A; R; H        12/29/10 Email from
                                                                  Dilley to Rose re On the
                                                                  Move Systems Form 211
                                                                  Application (IT Ex 780)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 81 of 112 PageID 11099
PX-617                                             A; R; H        3/28/11 Email from Anna
                                                                  Kerokhina to Carl Dilley
                                                                  re On the Move Systems
                                                                  / DTC Eligibility Inquiry
                                                                  (IT Ex 781)


PX-618                                             A; R; H        4/6/11 Email from Rose
                                                                  to Dilley re On the Move
                                                                  Systems DTC Eligibility
                                                                  Application (IT Ex 782)



PX-619                                             A; R; H; CW    3/25/11 On the Move
                                                                  Systems Form 8-K (IT
                                                                  Ex 783)




PX-620                                             A; R; H        4/12/11 Email from
                                                                  Sheldon Rose to Carly
                                                                  Dilley re On the Move
                                                                  Systems DTC Eligibility
                                                                  Application (IT Ex 784,
                                                                  Depo Ex 214)

PX-621                                             A; H; I        Rainbow Coral Corp.
                                                                  FINRA Form 211 (IT Ex
                                                                  785, Depo Exs 8, 168)




PX-622                                             A; R; H        4/27/11 Email from Carl
                                                                  Dilley to Sheldon Rose re
                                                                  First Titan Corp. (IT Ex
                                                                  786)



PX-623                                             A; R; H; CW    4/27/11 Email from Anna
                                                                  Krokhina to Sheldon
                                                                  Rose re First Titan Corp.
                                                                  (IT Ex 787)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 82 of 112 PageID 11100
PX-624                                             A; R; H        4/28/11 Email from
                                                                  Sheldon Rose to Anna
                                                                  Krokhina re First Titan
                                                                  Corp 15c2-11 (IT Ex
                                                                  788)


PX-625                                             A; R; H        6/3/11 Email from
                                                                  Sheldon Rose to Anna
                                                                  Krokhina re Neutra Corp.
                                                                  (IT Ex 789)



PX-626                                             A; R; H        6/10/11 Email from Anna
                                                                  Krokhina to Carl Dilley
                                                                  re Neutra Corp. (IT Ex
                                                                  790)

PX-627                                             A; R; H        6/21/11 Email from Rose
                                                                  to Anna Krokhina re
                                                                  Rainbow Coral Corp.
                                                                  DTC Eligibility (IT Ex
                                                                  791)
PX-628                                             *S             8/4/11 and 10/12/11
                                                                  Letters from Delaney to
                                                                  IST re Purchase of First
                                                                  Titan Certificates,
                                                                  7/15/11 Act of Sale of
                                                                  Common Stock between
                                                                  Robert Tatar and Easton
                                                                  Central America, check,
                                                                  Share Certificate, Stock
                                                                  Power, 9/16/10
                                                                  Agreement Between First
                                                                  Titan and Robert Tatar
                                                                  Purchase of 9,000,000
                                                                  Shares of Common
                                                                  Stock, 8/15/11 Letter
                                                                  from Delaney to Tatar re
                                                                  purchase of Shares,
                                                                  10/11/11, 10/12/11,
                                                                  10/27/11 Letters from
                                                                  Delaney to IST re
                                                                  purchase of First Titan
                                                                  Certificates (IT Ex 792)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 83 of 112 PageID 11101
PX-629                                             *S             Letters from Delaney to
                                                                  Island Stock Transfer re
                                                                  purchase of certificates
                                                                  of Rainbow Coral,
                                                                  Certificates, Stock Power
                                                                  (IT Ex 793)


PX-630                                             *S             Letters from Delaney to
                                                                  Island Stock Transfer re
                                                                  purchase of Certificates
                                                                  of Neutra Corp., Share
                                                                  Certificates and Stock
                                                                  Powers (IT Ex 794)

PX-631                                             A; R; H; CW    11/28/11 Email from
                                                                  Rose to Anna Krokhina
                                                                  re Aristocrat Group (IT
                                                                  Ex 795)



PX-632                                             A; R; H        11/29/11 Email from
                                                                  Krokhina to Rose re
                                                                  Aristocrat Group 15c2-11
                                                                  red flag issues, D & O
                                                                  Questionnaire and
                                                                  FINRA Form 211 (IT Ex
                                                                  796)
PX-633                                             A; R; H        12/23/11 Email from
                                                                  Krokhina to Rose re
                                                                  Airstocrat Group
                                                                  FINRA’s Clearance
                                                                  Letter (IT Ex 798)


PX-634                                             A; R; H        3/7/12 Email from
                                                                  Sheldon Rose to Carl
                                                                  Dilley re First Social
                                                                  Networx (IT Ex 799)



PX-635                                             A; R; H        3/7/12 Email from Anna
                                                                  Krokhina to Rose re First
                                                                  Social Networx 211
                                                                  Amendment, 15c2-11 red
                                                                  flag issues and D & O
                                                                  Questionnaire (IT Ex
                                                                  800)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 84 of 112 PageID 11102
PX-636                                             *S             Form of Seller
                                                                  Instructions to Transfer
                                                                  Agent re First Social
                                                                  Networx (IT Ex 801)



PX-637                                             A; R; H        5/14/12 Email from
                                                                  Taylor Zajonc to Alvin
                                                                  Mirman re Global Group
                                                                  Enterprises 15c2-11 2nd
                                                                  Comment Letter (IT Ex
                                                                  802, Depo Ex 258)

PX-638                                             *S             Seller Instructions to
                                                                  Transfer Agent re Global
                                                                  Group Certificate (IT Ex
                                                                  803)



PX-639                                             A; R; H        6/29/12 Email from Carl
                                                                  Dilley to Sheldon Rose re
                                                                  E-Waste Corp. (IT Ex
                                                                  804)



PX-640                                             A; R; H        2/8/13 Email from
                                                                  Sheldon Rose to Carl
                                                                  Dilley re First Social
                                                                  Networx (IT Ex 805)



PX-641                                             *S             Seller Instructions to
                                                                  Transfer Agent re E-
                                                                  Waste Corp. (IT Ex 806)




PX-642                                             A; R; H        2/18/13 Email from
                                                                  Alvin Mirman to Carl
                                                                  Dilley re First Social
                                                                  opinion letter (IT Ex 807)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 85 of 112 PageID 11103
PX-643                                             A; R; H        3/18/13 Email from Rose
                                                                  to Taylor Zajonc re First
                                                                  Social Networx DTC
                                                                  Screenshot (IT Ex 808)



PX-644                                             A; R; H        1/29/13 Email from
                                                                  Taylor Zajonc to Sheldon
                                                                  Rose re First
                                                                  Independence 15c2-11
                                                                  (IT Ex 809)


PX-645                                             A; R; H        3/8/13 Email from Rose
                                                                  to Zajonc re First
                                                                  Independence FINRA
                                                                  Amended Response (IT
                                                                  Ex 810)


PX-646                                             A; R; H        4/24/13 Email from
                                                                  Sheldon Rose to Carl
                                                                  Dilley re First
                                                                  Independence DTC
                                                                  Eligibility (IT Ex 811)


PX-647                                             A; R; H        11/6/13 Email from
                                                                  Sheldon Rose to Carl
                                                                  Dilley re Envoy Group
                                                                  C211 (IT Ex 812)



PX-648                                             A; R; H        11/6/13 Email from Carl
                                                                  Dilley to Sheldon Rose re
                                                                  Envoy Group 211 (IT Ex
                                                                  813)



PX-649                                             A; R; H        11/15/13 Email from
                                                                  Carl Dilley to Sheldon
                                                                  Rose re Envoy Group (IT
                                                                  Ex 814)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 86 of 112 PageID 11104
PX-650                                             A; R; H        12/6/13 Email from
                                                                  Sheldon Rose to Carl
                                                                  Dilley re Envoy Group
                                                                  (IT Ex 815)

PX-651                                             A; R; H        11/6/13 Email from Carl
                                                                  Dilley to Alvin Mirman
                                                                  re 211 for Changing
                                                                  Technologies (IT Ex
                                                                  816)

PX-652                                             A; R; H        11/13/13 Email from
                                                                  Alvin Mirman to Taylor
                                                                  Zajonc re Changing
                                                                  Technologies
                                                                  Shareholder Data
                                                                  Spreadsheet, 15c2-11
                                                                  Listing Application,
                                                                  D&O Questionnaire etc.
                                                                  (IT Ex 817, Depo Ex
                                                                  197)

PX-653                                             A; R; H        11/20/13 Email from
                                                                  Alvin Mirman to Taylor
                                                                  Zajonc re Changing
                                                                  Technology 15c2-11
                                                                  Remaining Issued (IT Ex
                                                                  818)

PX-654                                             A; R; H        1/16/14 Email from
                                                                  Taylor Zajonc to Sheldon
                                                                  Rose re First Xeris 211
                                                                  (IT Ex 819)

PX-655                                             A; R; H        3/19/14 Email from
                                                                  Taylor Zajonc to Rose re
                                                                  First Xeris FINRA
                                                                  Clearance (IT Ex 821)
PX-656                                             A; R; H; I     Shareholder Relationship
                                                                  Lists for Kids Germ
                                                                  Defense, On the Move
                                                                  Systems, Rainbow Coral,
                                                                  First Titan, Neutra,
                                                                  Aristocrat Group, First
                                                                  Social Networx, Global
                                                                  Group Enterprises, E-
                                                                  Waste Corp, Envoy
                                                                  Group and First Xeris (IT
                                                                  Ex 822)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 87 of 112 PageID 11105
PX-657                                             A; R; H        7/12 Spartan Securities
                                                                  Written Supervisory
                                                                  Procedures Manual (IT
                                                                  Ex 829)



PX-658                                             A; R; H        9/18/14 Email from
                                                                  Taylor Zajonc to Dave
                                                                  Lopez re
                                                                  PurpeReal.com/Diane
                                                                  Harrison/211/Incoming
                                                                  Emails (IT Ex 830)

PX-659                                             A; R; H        8/28/14 Email from
                                                                  Diane to Taylor Zajonc
                                                                  re PurpleReal.com/Diane
                                                                  Harrison/211 FINRA 5
                                                                  Dogs Letter (IT Ex 831)


PX-660                                             A; H           6/09 Spartan Written
                                                                  Supervisory Procedures
                                                                  Manual (IT Ex 832)




PX-661                                             A; R; H        10/13 Spartan Trading
                                                                  and Market Making
                                                                  Procedure Manual (IT Ex
                                                                  833)



PX-662                                             A; R; H        10/13/11 Email from
                                                                  Dave Lopez to Michael
                                                                  Daniels re Dinello
                                                                  Restaurant DTC
                                                                  Eligibility (IT Ex 834)


PX-663                                             A; R; H; CW    11/8/11 Email from
                                                                  Christy Campassi to
                                                                  Ryan Dill re Michael J
                                                                  Daniels (IT Ex 835)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 88 of 112 PageID 11106
PX-664                                             A; H           Island Stock Transfer
                                                                  SEC Form TA-1
                                                                  Registration as Transfer
                                                                  Agent (IT Ex 836)



PX-665                                             A; R; H        Spartan Security Trans
                                                                  Agency Info (IT Ex 837,
                                                                  Depo Ex 272)




PX-666                                             A; R; H        11/6/12 Email from
                                                                  Diane to Taylor Zajonc
                                                                  re QWV Response to
                                                                  FINRA 11/5/12 Letter
                                                                  (IT Ex 840)


PX-667                                             A; R; H        10/16/13 Email from
                                                                  Dave Lopez to Taylor
                                                                  Zajonc re Top to Bottom
                                                                  Pressure Washing 15c2-
                                                                  11 FINRA First
                                                                  Comment & Response
                                                                  (IT Ex 841, Depo Ex
                                                                  259)

PX-668                                             A; R; H        1/25/13 Email from
                                                                  Micah Eldred to Taylor
                                                                  Zajonc re Sichuan
                                                                  Leaders Petrochemical
                                                                  fka Quality Wallbeds
                                                                  DTC (IT Ex 842)

PX-669                                             A; R; H; I     Court Documents S-1
                                                                  Link to Financial
                                                                  Statements (IT Ex 843,
                                                                  Depo Ex 273)



PX-670                                             A; R; H        3/23/12 Email from Anna
                                                                  Krokhina to Taylor
                                                                  Zajonc re First Social (IT
                                                                  Ex 844)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 89 of 112 PageID 11107
PX-671                                             A; R; H        4/3/12 Email from Anna
                                                                  Krokhina to Sheldon
                                                                  Rose re First Social
                                                                  Networx First FINRA
                                                                  Comment Letter (IT Ex
                                                                  845, Depo Ex 256)

PX-672                                             A; R; H        9/11/12 Email from
                                                                  Taylor Zajonc to Christy
                                                                  Campassi re First Social
                                                                  Networx (IT Ex 846)



PX-673                                             A; R; H        3/18/13 Email from
                                                                  Sheldon Rose to Taylor
                                                                  Zajonc re First Social
                                                                  Networx (IT Ex 847)



PX-674                                             A; R; H        4/23/13 Email from
                                                                  Taylor Zajonc o
                                                                  Stephanie Lin re First
                                                                  Social Networx DTC
                                                                  eligibility (IT Ex 848)


PX-675                                             A; R; H        1/5/13 Email from
                                                                  Sheldon Rose to Taylor
                                                                  Zajonc re Global Group
                                                                  Enterprises Initial
                                                                  FINRA Submission (IT
                                                                  Ex 849)

PX-676                                             A; R; H        6/29/12 Email from Carl
                                                                  Dilley to Taylor Zajonc
                                                                  re E-Waste Corp 211
                                                                  docs (IT Ex 850)



PX-677                                             A; R; H        8/7/12 Email from Taylor
                                                                  Zajonc to Micah Eldred
                                                                  re E-Waste 15C2-11
                                                                  FINRA First Comment
                                                                  Letter and Response (IT
                                                                  Ex 851)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 90 of 112 PageID 11108
PX-678                                             A; R; H        1/29/13 Email from Carl
                                                                  Dilley to Taylor Zajonc
                                                                  re Independence (IT Ex
                                                                  852)



PX-679                                             A; R; H        2/13/13 Email from Greg
                                                                  Deck to Kim Hood re
                                                                  Cert SH List First
                                                                  Independence (IT Ex
                                                                  853, Depo Ex 260)


PX-680                                             A; R; H        2/28/13 Email from
                                                                  Taylor Zajonc to Sheldon
                                                                  Rose re First
                                                                  Independence FINRA
                                                                  First Comment (IT Ex
                                                                  854)

PX-681                                             A; R; H        3/8/13 Email from
                                                                  Sheldon Rose to Taylor
                                                                  Zajonc re First
                                                                  Independence Amended
                                                                  FINRA Response (IT Ex
                                                                  855, Depo Ex 262)

PX-682                                             A; R; H        Island Stock Transfer –
                                                                  Transfer Agent
                                                                  Verification Form (IT Ex
                                                                  857)



PX-683                                             A; R; H        11/11/13 Email from
                                                                  Taylor Zajonc to Sheldon
                                                                  Rose re Envoy Group
                                                                  211 Welcome (IT Ex
                                                                  858)


PX-684                                             A; R; H        11/7/13 Email from
                                                                  Micah Eldred to
                                                                  Christine Zitman re Al
                                                                  Mirman (IT Ex 864)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 91 of 112 PageID 11109
PX-685                                             A; R; H        11/15/13 Email from
                                                                  Greg Deck to Taylor
                                                                  Zajonc re Changing
                                                                  Technologies (IT Ex
                                                                  865)


PX-686                                             A; R; H        1/16/14 Email from
                                                                  Ervin Haskaj to Rose re
                                                                  Welcome to Island First
                                                                  Xeris Corp. (IT Ex 866)



PX-687                                             A; R; H        2/5/10 Email from Bob
                                                                  Beers to Dave Lopez re
                                                                  Email from Island Stock
                                                                  Transfer (IT Ex 868)



PX-688                                             A; R; H        1/7/10 Email from Rose
                                                                  to Anna Krokhina re
                                                                  Kids Germ Defense free
                                                                  trading certificate (IT Ex
                                                                  869)


PX-689                                             A; R; H        1/7/10 Email from
                                                                  Oksana Savchenko to
                                                                  Anna Krokhina re Kids
                                                                  Germ Defense free
                                                                  trading certificate (IT Ex
                                                                  870)

PX-690                                             A; R; H        1/20/10 Email from
                                                                  Sheldon Rose to Anna
                                                                  Krokhina re Kids Germ
                                                                  Defense (IT Ex 871)



PX-691                                             A; R; H        1/20/10 Email from Carl
                                                                  Dilley to Christy
                                                                  Campassi re DTC
                                                                  Invoice (IT Ex 872, Depo
                                                                  Ex 215)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 92 of 112 PageID 11110
PX-692                                             A; R; H        7/27/12 FINRA letter to
                                                                  Taylor Zajonc re Court
                                                                  Document Services
                                                                  Common Stock (IT Ex
                                                                  873)


PX-693                                             A; R; H        11/11/13 Email from
                                                                  Sheldon Rose to Carl
                                                                  Dilley re Envoy Group
                                                                  attaching DTC Services
                                                                  Agreement (IT Ex 874,
                                                                  Depo Ex 267)

PX-694                                             A; R; H        02/04/16 Email from
                                                                  Zajonc to Lopez re On
                                                                  the Move 211 Initial
                                                                  Application (IT Ex 875)



PX-695                                             A; R; H; CW    2/1/18 Spartan Response
                                                                  letter to SEC’s 1/17/18
                                                                  Letter requesting
                                                                  additional information
                                                                  about Spartan’s
                                                                  production (IT Ex 876)

PX-696                                             A; R; H; CW    2/288/18 Email from
                                                                  Island to Jeff Cook re
                                                                  Island Stock Transfer
                                                                  Organizational Chart (IT
                                                                  Ex 877)


PX-697                                             A; R; H; CW    Island Stock Transfer
                                                                  Company Policies and
                                                                  Procedures as of 9/3/08
                                                                  (IT Ex 878, Depo Ex
                                                                  188)


PX-698                                             *S             Island Stock Transfer -
                                                                  6/3/11 Transfer Agent
                                                                  Agreement for Neutra
                                                                  Corp (IT Ex 879)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 93 of 112 PageID 11111
PX-699                                             A; R; H; CW    2/8/13 Email from
                                                                  Sheldon Rose to Carl
                                                                  Dilley re First Social
                                                                  Networx shares at DTC
                                                                  not picked up (IT Ex
                                                                  882)

PX-700                                             A; R; H; CW    Obscene Jeans Stock
                                                                  Certificate Delivery
                                                                  Receipt (IT Ex 883)




PX-701                                             A; R; H; CW    11/13/13 Email from
                                                                  Alvin Mirman to Abby
                                                                  Lord re Micah (IT Ex
                                                                  884, Depo Ex 275)



PX-702                                             A; R; H; CW    Changing Technologies
                                                                  Company Contact
                                                                  Questionnaire (IT Ex
                                                                  885)



PX-703                                             A; R; H; CW    11/15/13 Email from
                                                                  Greg Deck to Taylor
                                                                  Zajonc re Changing
                                                                  Technologies (IT Ex 887,
                                                                  Depo Exs 223, 276)


PX-704                                             A; R; H; CW    1/2/13 Email from Mandi
                                                                  Tims to Carl Dilley re
                                                                  Global Group and
                                                                  attached letter (IT Ex
                                                                  890)


PX-705                                             A; R; H        Island Stock Transfer
                                                                  Operator Guidelines &
                                                                  Helpful Guides (IT Ex
                                                                  891)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 94 of 112 PageID 11112
PX-706                                             A; H           First Titan Island Stock
                                                                  Transfer - Transfer
                                                                  Journal for period 1/1/09
                                                                  – 11/27/12 (IT Ex 895)



PX-707                                             A; H           Angiosoma Total Batch
                                                                  Information All
                                                                  Institutions Effective
                                                                  5/7/18 (IT Ex 896)



PX-708                                             A; H           First Titan Corp. Share
                                                                  Certificates (IT Ex 897)




PX-709                                             A; R; H        First Titan Company
                                                                  Contact Questionnaire
                                                                  and Corporate
                                                                  Authorization to Island
                                                                  (IT Ex 898)


PX-710                                             A; R; H; I     Delaney Letters to Island
                                                                  Stock Transfer re
                                                                  cancelling and re-issuing
                                                                  certificates (IT Ex 899)



PX-711                                             A; H           First Titan Share
                                                                  Certificates (IT Ex 900)




PX-712                                             A; R; H; CW    MYGO Games Holding
                                                                  Co Transfer Journal for
                                                                  period 7/8/10-6/23/16 (IT
                                                                  Ex 912)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 95 of 112 PageID 11113
PX-713                                             A; R; H; CW    MYGO Games Holding
                                                                  Total Batch Information
                                                                  All Institutions Effective
                                                                  5/7/18 (IT Ex 913)



PX-714                                             A; H           Obscene Jeans Share
                                                                  Certificates (IT Ex 914)




PX-715                                             A; H           Obscene Jeans Share
                                                                  Certificates (IT Ex 915)




PX-716                                             A; R; H; I     12/17/10 Letters from
                                                                  Delaney to Island Stock
                                                                  Transfer re purchased
                                                                  certificates (IT Ex 916)



PX-717                                             A; H           On The Move Systems
                                                                  Transfer Journal for
                                                                  period 12/29/10-6/23/16
                                                                  (IT Ex 917)



PX-718                                             A; H           On The Move Systems
                                                                  Total Batch Information
                                                                  All Institutions Effective
                                                                  5/3/18 (IT Ex 918)



PX-719                                             A; H           On the Move Systems
                                                                  Share Certificates and
                                                                  Stock Power (IT Ex 919)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 96 of 112 PageID 11114
PX-720                                             A; H           On The Move Share
                                                                  Certificates (IT Ex 920)




PX-721                                             A; H; R; I     4/21/11 Letters from
                                                                  Delaney to Island re
                                                                  cancel and reissue On
                                                                  The Move Certificates
                                                                  (IT Ex 921)


PX-722                                             A; R; H; CW    2/24/11 Email from Ben
                                                                  Davis to Kotlova re
                                                                  Rainbow Coral
                                                                  Certificate Template (IT
                                                                  Ex 922)


PX-723                                             A; H           Rainbow Coral Share
                                                                  Certificates (IT Ex 923)




PX-724                                             A; H           Rainbow Coral Share
                                                                  Certificates (IT Ex 924)




PX-725                                             A; H; R; I     Letters from Delaney to
                                                                  Island Stock Transfer re
                                                                  cancel and reissue
                                                                  Rainbow Coral
                                                                  Certificates (IT Ex 925)


PX-726                                             A; R; H; CW    5/5/11 Email from Ben
                                                                  David to Anna Kotlova
                                                                  re First Titan Certificates
                                                                  (IT Ex 926)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 97 of 112 PageID 11115
PX-727                                             A; H           Neutra Share Certificates
                                                                  (IT Ex 927)




PX-728                                             A; H           Neutra Share Certificates
                                                                  (IT Ex 928)




PX-729                                             A; R; H; I     Letters from Delaney to
                                                                  Island Stock Transfer re
                                                                  cancel and reissue Neutra
                                                                  Corp. Share Certificates
                                                                  (IT Ex 929)


PX-730                                             A; R; H        DTCC Questionnaire,
                                                                  Agent Attestation Form
                                                                  and Share Certificates for
                                                                  First Social Networx (IT
                                                                  Ex 930)


PX-731                                             A; R; H;       7/20/12 Email from
                                                                  Sheldon Rose to Greg
                                                                  Deck re Shareholder List
                                                                  for Approval (IT Ex 931)



PX-732                                             A; R; H        DTCC Questionnaire,
                                                                  Agent Attestation Form
                                                                  and Share Certificates for
                                                                  E-Waste (IT Ex 932)



PX-733                                             A; H           E-Waste Share
                                                                  Certificates (IT Ex 934)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 98 of 112 PageID 11116
PX-734                                             A; H           E-Waste Share
                                                                  Certificates and Stock
                                                                  Power (IT Ex 935)




PX-735                                             A; R; H        1/16/13 Letter from
                                                                  GottBetter & Partners to
                                                                  Island Stock Transfer re
                                                                  E-Waste Transfer of Free
                                                                  Trading Shares (IT Ex
                                                                  936)

PX-736                                             A; R; H        E-Waste Share
                                                                  Certificate, Stock Power,
                                                                  1/14/13 Stock Purchase
                                                                  Agreement between
                                                                  Philip Stark and
                                                                  GottBetter & Partners,
                                                                  Letter to Alpine
                                                                  Securities, Sellers
                                                                  Instructions to Transfer
                                                                  Agent, Delaware Corp
                                                                  documents and 3/28/13
                                                                  Letter from GottBetter to
                                                                  Island Stock Transfer re
                                                                  E-Waste Free Trading
                                                                  Shares (IT Ex 937)


PX-737                                             A; R; H; CW    4/24/12 Email from Ben
                                                                  Davis to Greg Deck re
                                                                  Breaking News (IT Ex
                                                                  938)



PX-738                                             A; R; H; CW    5/2/12 Email Exchange
                                                                  between Anna Kotlova,
                                                                  Ben Davis and Rose re
                                                                  Global Group Enterprises
                                                                  load certificate template
                                                                  (IT Ex 940)

PX-739                                             A; H           Global Group Enterprises
                                                                  Share Certificates (IT Ex
                                                                  941)
Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 99 of 112 PageID 11117
PX-740                                             A; H           Global Group Enterprises
                                                                  Transfer Journal All
                                                                  Institutions for period
                                                                  1/1/09-10/30/17 (IT Ex
                                                                  942)


PX-741                                             A; H           Global Group Enterprises
                                                                  Total Batch Information
                                                                  All Institutions Effective
                                                                  5/3/18 (IT Ex 942)



PX-742                                             A; H           2/28/13 Letter from
                                                                  Gottbetter to Island Stock
                                                                  Transfer re Global Group
                                                                  Enterprises Transfer of
                                                                  Free Trading Shares (IT
                                                                  Ex 943)

PX-743                                             A; R; H; CW    1/29/13 Email Kotlova to
                                                                  Taylor Zajonc re TA
                                                                  Premier Package/ First
                                                                  Independence (IT Ex
                                                                  944)


PX-744                                             A; R; H; CW    First Independence DTC
                                                                  Questionnaire, Agent
                                                                  Attestation and Share
                                                                  Certificate (IT Ex 945)



PX-745                                             A; R; H; CW    4/17/13 Email from Kim
                                                                  Whiteside to Anna
                                                                  Kotlova re First
                                                                  Independence (IT Ex
                                                                  946)


PX-746                                             A; R; H; CW    4/24/13 Email from Anna
                                                                  Kotlova to Carl Dilley re
                                                                  First Independence DTC
                                                                  Eligibility (IT Ex 947)
  Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 100 of 112 PageID
                                    11118
PX-747                                            A; R; H        Codesmart Holdings
                                                                 Transfer Journal All
                                                                 Institutions for period
                                                                 1/1/09-10/30/17 (IT Ex
                                                                 948)


PX-748                                               A; R; H         Codesmart Holdings
                                                                     Total Batch Information
                                                                     All Institutions Effective
                                                                     5/3/18 (IT Ex 949)



PX-749                                               A; H            First Independence Share
                                                                     Certificates, Stock
                                                                     Power, Seller
                                                                     Instructions to Transfer
                                                                     Agent (IT Ex 950)


PX-750                                               A; R; H; CW     5/3/13 Email from
                                                                     Stephanie Lin to Olessia
                                                                     Kritskaia re First
                                                                     Independence Instruction
                                                                     Letter to TA (IT Ex 951)


PX-751                                               A; H            5/3/13 Letter from
                                                                     OFSNK LLC to Island
                                                                     Stock Transfer re First
                                                                     Independence
                                                                     cancellation and reissue
                                                                     of shares (IT Ex 952)

PX-752                                               A; R; H; CW     5/22/13 Email from
                                                                     Olessia Kritskaia to
                                                                     Abby Lord re First
                                                                     Independent Opinion
                                                                     Letter (IT Ex 953)


PX-753                                               A; R; H; CW     First Independence Share
                                                                     Certificates (IT Ex 954)
  Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 101 of 112 PageID
                                    11119
PX-754                                            A; R; H; CW    7/8/13 Email from Natali
                                                                 Jarman to Kim Page re
                                                                 CodeSmart Transfer (IT
                                                                 Ex 955)



PX-755                                               A; R; H        Changing Technologies
                                                                    Share Certificates (IT Ex
                                                                    956)




PX-756                                               A; R; H        Changing Technologies
                                                                    Share Certificates (IT Ex
                                                                    957)




PX-757                                               A; H; R        7/1/14 and 7/2/14
                                                                    Changing Technologies
                                                                    Letters to Island re
                                                                    reissue Share Certificates
                                                                    (IT Ex 958)


PX-758                                               A; R; H        6/2/14 Stock Purchase
                                                                    Agreement between
                                                                    Matthew Egna and
                                                                    Bordesley Group for
                                                                    Changing Technologies
                                                                    Shares, Act of Sale of
                                                                    Common Stock of
                                                                    Changing Technologies
                                                                    to Montego Blue
                                                                    Enterprises, Vista View
                                                                    Ventures, THM
                                                                    Consulting and The
                                                                    Jaxon Group (IT Ex 959)
  Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 102 of 112 PageID
                                    11120
PX-759                                            A; R; H        First Xeris DTC
                                                                 Questionnaire. Agent
                                                                 Attestation, Share
                                                                 Certificate and Stock
                                                                 Power (IT Ex 960)


PX-760                                               A; R; H; CW     4/21/15 Email from Anna
                                                                     Kotlova to Olessia
                                                                     Kritskaia re First Xeris
                                                                     (IT Ex 961)



PX-761                                               A; H            Angiosoma Total Batch
                                                                     Information All
                                                                     Institutions Effective
                                                                     5/3/18, First Titan Share
                                                                     Certificates (IT Ex 965)


PX-762                                               A; R; H; CW     12/1/11 Email from Anna
                                                                     Kotlova to Ben Davis,
                                                                     Cassie Tiba, Franz
                                                                     Metzler, Greg Deck,
                                                                     Jinlong Liu, Kim Hood,
                                                                     Mandi Tims, Natali
                                                                     Jarman, Olessia, Leesa
                                                                     Nobel and
                                                                     Katie@islandstocktransfe
                                                                     r.com re Checklist for
                                                                     Processing (IT Ex 968)

PX-763                                               A; R; H; CW     Routine/Non-Routine
                                                                     Transfers by Abby Lord
                                                                     PowerPoint (IT Ex 969)
PX-764                                               A; R; H; CW     9/8/14 Email from Anna
                                                                     Kotlova to Anjeza
                                                                     Marku, Ervin Haskaj,
                                                                     Jacob Potts, Jinlong Liu,
                                                                     Kim Whiteside, Linyu
                                                                     Zheng, Natali Jarman,
                                                                     Olessia, Cassie Tiba re
                                                                     Service, Communication
                                                                     and Team Work (IT Ex
                                                                     970)
  Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 103 of 112 PageID
                                    11121
PX-765                                            A; R; H; CW    11/7/13 Email from
                                                                 Leesa Nobel to Greg
                                                                 Deck re 211 (IT Ex 992)




PX-766                                              A; R; H; CW     2/27/14 Email from
                                                                    Mirman to Ervin Haskaj
                                                                    re Changing
                                                                    Technologies Share
                                                                    Structure (IT Ex 994)


PX-767                                              A; R; H; CW     1/29/14 Email from
                                                                    Ervin Haskaj to Sheldon
                                                                    Rose re Drop Box First
                                                                    Xeris (IT Ex 995)



PX-768                                              A; R; H; CW     1/31/14 Email from
                                                                    Sheldon Rose to Ervin
                                                                    Haskaj re Xeris
                                                                    certificates (IT Ex 997)



PX-769                                              A; R; H; CW     1/31/14 Email from
                                                                    Sheldon Rose to Ervin
                                                                    Haskaj re Xeris
                                                                    Shareholder List (IT Ex
                                                                    998)


PX-770                                              A; R; H; CW     2/11/14 Email from
                                                                    Ervin Haskaj to Sheldon
                                                                    Rose re Xers Corporate
                                                                    Authorization –
                                                                    Authorized Agent form
                                                                    (IT Ex 999)

PX-771                                              A; H            Changing Technologies
                                                                    Transfer Journal (IT Ex
                                                                    1000)
  Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 104 of 112 PageID
                                    11122
PX-772                                            A; H           Changing Technologies
                                                                 Total Batch Information
                                                                 All Institutions Effective
                                                                 5/7/18 (IT Ex 1001)



PX-773                                                *S                  Mirman Plea Agreement
                                                                          (Depo Ex 3)




PX-774                                                A; R; H; CW         Mirman Broker Check
                                                                          Report (Depo Ex 5)




PX-775                                                A; R; H; CW         Island screenshot of E-
                                                                          Mail Inbox of Rose – E-
                                                                          Mail subject from Rose
                                                                          to Dilley (Depo Ex 32)



PX-776                                                A; R; H; CW         E-Mail from Rose to Kim
                                                                          Hood dated 2/14/2013 re:
                                                                          mailing instructions for
                                                                          certificates (Depo Ex 35)



PX-777                                                A; R; H; UP; MiL;   Court Filing (SEC vs.
                                                      Comp.; CW           Harrison, et al. 8:18-cv-
                                                                          1003) Ex. C – Consent of
                                                                          Diane J. Harrison (Depo
                                                                          Ex 39)


PX-778                                                A; H                5/23/11 Certified
                                                                          Shareholder List – Island
                                                                          Stock Transfer (Depo Ex
                                                                          87)
   Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 105 of 112 PageID
                                     11123
PX-779                                             A; H           Certified Shareholder
                                                                  List – Island Stock
Joint 85                                                          Transfer -Effective
                                                                  6/14/2011 (Depo Ex 93)



PX-780                                              A; H; I         Shareholder Relationship
                                                                    – Neutra (Depo Ex 94)




PX-781                                              A; H; I; R      March 24, 2011 Letter to
                                                                    Anna Krokhina from
                                                                    FINRA re: Rainbow
                                                                    Coral Common Stock
                                                                    (Depo Ex 175)


PX-782                                              *S              17 C.F.R. § 240.15c2-11
                                                                    Initiation or Resumption
                                                                    of Quotations Without
                                                                    Specific Information
                                                                    effective June 19, 2015
                                                                    (Depo Ex 176)

PX-783                                              A; R; H; CW     Letter dated 8/28/1014
                                                                    from Diane Harrison
                                                                    regarding PurpleReal
                                                                    Common Stock (Depo
                                                                    Ex 198)


PX-784                                              A; R; H; CW     Bank of America
                                                                    Transaction; 5 Dogs and
                                                                    Harrison Law, PA. (Depo
                                                                    Ex 199)



PX-785                                              A; R; H; CW     E-Mail dated 6/24/11
                                                                    from Anna Krokhina to
                                                                    Rose, Mirman and Dilley
                                                                    regarding FINRA
                                                                    comment letter (Neutra
                                                                    Corp) (Depo Ex 205)
  Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 106 of 112 PageID
                                    11124
PX-786                                            A; R; H; CW    E-Mail dated 6/28/11to
                                                                 Mirman from Krokhina
                                                                 regarding FINRA
                                                                 response letter (Neutra
                                                                 Corp.) (Depo Ex 206)


PX-787                                               A; R; H; CW     Corporate Authorization
                                                                     – Island Stock Transfer
                                                                     (signed by Sarah Keck)
                                                                     (Depo Ex 207)



PX-788                                               A; R; H; CW     E-Mail dated
                                                                     6/21/11from Rose to Ben
                                                                     Davis from Island Stock
                                                                     regarding Neutra Corp.
                                                                     (Depo Ex 209)


PX-789                                               A; R; H; CW     E-Mail of 5/7/12 from
                                                                     Krokhina to Rose re:
                                                                     Global Group Enterprises
                                                                     FINRA letter (Depo Ex
                                                                     216)


PX-790                                               A; H            First Independence
                                                                     Certificates (Depo Ex
                                                                     217)

PX-791                                               A; R; H; CW     E-Mail dated 8/25/10
                                                                     from Rose to Krokhina
                                                                     regarding Obscene Jeans
                                                                     (Depo Ex 218)

PX-792                                               A; R; H; CW     E-Mail dated 5/11/11
                                                                     from Krokhina to Rose
                                                                     regarding First Titan
                                                                     Comment letter (Depo
                                                                     Ex 219)


PX-793                                               A; R; H; CW     E-Mail dated 2/24/11
                                                                     from Krokhina to Rose
                                                                     regarding On The Move
                                                                     System (Depo Ex 220)
  Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 107 of 112 PageID
                                    11125
PX-794                                            A; H; R        David Lopez CRD (Depo
                                                                 Ex 252)


PX-795                                             A; R; H; CW      Taylor email to Eldred-
                                                                    Top to Bottom15c2-11
                                                                    FINRA 1stComment
                                                                    Response (Depo Ex 254)

PX-796                                             A; H; R          Spartan CRD


PX-797                                             A; R; H; CW      5/29/18 email from Rose
                                                                    to Dilley re: FYI,
                                                                    attached Corporate
                                                                    Profile of Obscene Jeans

PX-798                                             A; R; H; CW      11/5/10 email from
                                                                    Dilley to Rose with
                                                                    attached signed Escrow
                                                                    Agreement – Obscene
                                                                    Jeans


PX-799                                             A; R; H; CW; I   August 2010 email string
                                                                    among Eldred,
                                                                    Muellerleile, Krokhina
                                                                    re: On Time Filings Inc.
                                                                    Form 211 Application


PX-800                                             A; R; H; CW      12/09/13 email from
                                                                    Zajonc to Mirman re:
                                                                    Changing Technologies/
                                                                    15c2-11/FINRA 1st
                                                                    Comment


PX-801                                             A; R; H; CW; I   July 10, 2012 email from
                                                                    Eldred to Andy Fan re:
                                                                    proposed merger

PX-802                                             A; R; H; CW      10/18/13 email from
                                                                    Zajonc to Eldred re: Top
                                                                    to Bottom 15c2-11
                                                                    FINRA 1st Comment
  Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 108 of 112 PageID
                                    11126
PX-803                                            A; R; H; CW    October 1, 2013 email
                                                                 from Bradaick to Zajonc
                                                                 re: Top to Bottom with
                                                                 attachments: 211
                                                                 response and related
                                                                 documents

PX-804                                              A; R; H; CW         July 17, 2014 email from
                                                                        Eldred to Harrison cc to
                                                                        Zajonc re:
                                                                        PurpleReal.com Form
                                                                        211


PX-805                                              A; R; H; CW         10/08/13 email from
                                                                        Zajonc to Eldred re: Top
                                                                        to Bottom/15c2-
                                                                        11/FINRA 1st Comment

PX-806                                              A; R; H; CW         USDISFLMD-8-
                                                                        13cv2696 COMPLAINT
                                                                        Eldred et al v. Seafarer

PX-807                                              A; R; H; UP; MiL; CW Rose, Sheldon & MKJJ
                                                                        Consulting LLC 9-21-16
                                                                        OIP and C&D
                                                                        Proceedings

PX-808                                              A; R; H; UP; MiL; CW; Rose, Sheldon & MKJJ
                                                    Comp.                 Offer of Settlement
                                                                        revised - executed 2-22-
                                                                        17

PX-809                                              A; R; H; UP; MiL; CW HARRISON, Diane OIP


PX-810                                              A; R; H; UP; MiL; CW; Harrison, Diane Offer
                                                    Comp.; CE

PX-811                                              A; R; H; UP; MiL; CW; Daniels Criminal
                                                    CE                    Docket/Charges/Convicti
                                                                        on

PX-812                                              A; R; H; UP; MiL; CW; DE 128 Judgment against
                                                    CE                    Bradaick
  Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 109 of 112 PageID
                                    11127
PX-813                                            A; R; H; UP; MiL; CW; 144 Order Granting
                                                  CE                    Judgment against
                                                                        Daniels/Harrison


PX-814                                                  A; R; H; UP; MiL; CW; DE 145 Judgment against
                                                        CE                    Harrison

PX-815                                                  A; R; H; UP; MiL; CW; DE 146 Judgment against
                                                        CE                    Daniels


PX-816                                                  A; R; H; UP; MiL; CW; Andy Fan OIP
                                                        CE

PX-817                                                  A; H; R            Initial Issuance Changing
                                                                           Tech FL_0100271800 -
                                                                           176011

PX-818                                                  A; H; R            Initial Issuance First
                                                                           Independence
                                                                           FL_0100281648 -
                                                                           166259

PX-819                                                  A; H; R; CW        Email Neutra-Mailing
                                                                           Inst Rose/Davis 6/2011
                                                                           FL_0100291464

PX-820                                                  A; H; R            On the Move-Initial
                                                                           Issuance
                                                                           FL_0100307008 -
                                                                           139541

PX-821                                                  A; H; R            Rainbow Coral Initial
                                                                           Issuance SEC-ISLAND-
                                                                           E-0106745 - SEC-
                                                                           ISLAND-E-0106783

PX-822                                                  A; H; R            Neutra Initial Issuance
                                                                           SEC-ISLAND-E-
                                                                           0158464 - SEC-
                                                                           ISLAND-E-0158475



PX-823                                                  A; H; R; CW        Email Rose/Davis 1/2011
                                                                           re On the Move SEC-
                                                                           ISLAND-E-0228235
  Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 110 of 112 PageID
                                    11128
PX-824                                            A; H; R        Fed Ex with certificates
                                                                 First Independence SEC-
                                                                 IST-E-0040931 - SEC-
                                                                 IST-E-0040956


PX-825                                               A; H; R         Re Mailing Instructions
                                                                     Rose/Hood 2/2013
                                                                     SEC-IST-E-0085915

PX-826                                               A; H; R         Email Dilley Rose 1
                                                                     2014 First Xeris SEC-
                                                                     IST-E-0129789


PX-827                                               A; H; R         Sarah Keck Corp
                                                                     Authorization SEC-IST-
                                                                     E-0192431 - SEC-IST-E-
                                                                     0192432

PX-828                                               A; H; R; CW     Email Wong/Krokhina
                                                                     10/2010 Obscene Jeans
                                                                     SEC-Spartan-E-0009305
                                                                     - SEC-Spartan-E-
                                                                     0009307


PX-829                                               A; H; R         Email Wong/Krokhina
                                                                     10/2010 DTC Obscene
                                                                     SEC-Spartan-E-0011540
                                                                     - SEC-Spartan-E-
                                                                     0011548


PX-830                                               A; H; R         Email Krokhina/Dilley
                                                                     10/2010 Obscene Jeans
                                                                     SEC-Spartan-E-0013548
                                                                     - SEC-Spartan-E-
                                                                     0013549


PX-831                                               A; H; R         Email
                                                                     Rose/Dilley/Krokhina
                                                                     10/2010 Obscene Jeans
                                                                     SEC-Spartan-E-0013563
                                                                     - SEC-Spartan-E-
                                                                     0013564
  Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 111 of 112 PageID
                                    11129
PX-832                                            A; H; R        Email Rose/Zajonc
                                                                 2/2013 re First
                                                                 Independence
                                                                 SEC-Spartan-E-0015868
                                                                 - SEC-Spartan-E-
                                                                 0015869

PX-833                                             A; H; R        Finra letter 2/2013 re
                                                                  First Independence
                                                                  SEC-Spartan-E-0015870
                                                                  - SEC-Spartan-E-
                                                                  0015871


PX-834                                             A; H; R        Email Eldred/Zajonc
                                                                  11/2012 re Quality beds
                                                                  Finra response SEC-
                                                                  Spartan-E-0049694 -
                                                                  SEC-Spartan-E-0049695


PX-835                                             A; H; R        Email Krokhina/Rose 12
                                                                  2010 SEC-Spartan-E-
                                                                  0055429 - SEC-Spartan-
                                                                  E-0055445



PX-836                                             A; H; R; I     Email Fan/Eldred re
                                                                  proposed merger SEC-
                                                                  Spartan-E-0091983 -
                                                                  SEC-Spartan-E-0091984

PX-837                                             A; H; R        Email
                                                                  Rose/Dilley/Krokhina re
                                                                  On the Move clearance
                                                                  SEC-Spartan-E-0094254
                                                                  - SEC-Spartan-E-
                                                                  0094255

PX-838                                                            Any rebuttal documents

PX-839                                                            Any impeachment
                                                                  documents
  Case 8:19-cv-00448-VMC-CPT Document 139-4 Filed 01/13/21 Page 112 of 112 PageID
                                    11130
PX-840                                                           Any demonstrative
                                                                 exhibits or summary
                                                                 charts


PX-841                                                             Any pleadings of record


PX-842                                                             Judicial notice of
                                                                   applicable
                                                                   Rules/Statutes/Releases
                                                                   if necessary
